


Exhibit 10.1
 
LEASE AGREEMENT
 
Between
 
TRIQUINT OPTOELECTRONICS, INC.
 
And
 
CYOPTICS, INC.
REFERENCE PAGE
 
Property:
 
An approximately 137 acre parcel legally described on Exhibit A attached hereto
(“Property”).
 
 
 
Property Address:
 
9999 Hamilton Blvd.
Breiningsville, PA
 
 
 
Landlord:
 
TriQuint Optoelectronics, Inc.
 
 
 
Landlord’s Address:
 
2300 NE Brookwood Parkway
Hillsboro, OR 97124
 
 
 
Tenant:
 
CYOptics, Inc.
 
 
 
Tenant’s Address:
 
7360 Windsor Drive
Allentown, PA 18106
 
 
 
Lease Execution Date:
 
April 29, 2005
 
 
 
Building(s):
 
The structures erected on the Property consisting of +/- 375,000 rentable square
feet, either interconnected or free-standing, and as more fully depicted on
Exhibit A-2 hereto.
 
 
 
Premises:
 
That portion of the Buildings depicted on Exhibits A-2 through A-13 attached
hereto, consisting of approximately 89,769 rentable square feet (exclusive of
Tenant’s pro rata share of the common areas).
 
 
 
Permitted Use:
 
Research & Development, engineering, microelectronic manufacturing, and related
office & warehouse. See also Paragraph 1(b) hereof.
 
 
 
Initial Term:
 
Beginning on the Commencement Date and ending on the Termination Date (unless
sooner terminated or extended pursuant to the Lease).
 
 
 
Renewal Term(s):
 
One (1) additional five (5) year period or Five additional two (2) year periods,
commencing on that calendar day immediately following the expiration of the
Initial Term, and each additional term, which are subject to the terms and
conditions in Paragraph 6 hereof.





--------------------------------------------------------------------------------




Commencement Date:
 
April 29, 2005
 
 
 
Termination Date:
 
March 31, 2007
 
 
 
Annual Base Rent:
 
One Million Two Hundred Thousand Dollars ($1,200,000)
 
 
 
Additional Rent:
 
All sums other than Annual Base Rent which Tenant is obligated to pay to
Landlord from time to time pursuant to the terms of this Lease, including
Tenant’s Operating Expense.
 
 
 
Tenant’s Proportionate Share:
 
See Paragraph 6(d) hereof.
 
 
 
Monthly Installment of Rent:
 
$
100,000.00


 
 
 
Guarantor:
 
TriQuint Semiconductor, Inc., subject to the terms and conditions in Paragraph 7
hereof.
 
 
 
Real Estate Broker Due Commission:
 
NONE

 
The Reference Page information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Page information and
the Lease, the Lease shall control. The Lease includes Exhibits “A” through “E”
all of which are made a part hereof.
 
 
LANDLORD:
 
TENANT:
 
 
 
TRIQUINT OPTOELECTRONICS, INC.
 
CYOPTICS, INC.
 
 
 
 
 
/s/ Ed Coringrato
 
 
 
By:
 
 
By: Ed Coringrato
 
 
 
 
Title:
 
 
Title: President and CEO
 
 
 
 
Date:
 
 
Date: April 29, 2005

 


 
LEASE
 
AGREEMENT OF LEASE (“Lease”) made this 29th day of April 2005, by and between
TriQuint Optoelectronics, Inc., a Delaware corporation (“Landlord”), party of
the first part, and CyOptics, Inc., a Delaware corporation (“Tenant”), party of
the second part.
 
WITNESSETH THAT, for and in consideration of the rents, covenants and agreements
herein contained and intending to be legally bound hereby, the parties hereto
covenant and agree as follows:
 
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises set forth and described on the Reference Page. The Reference Page,
including all terms defined thereon, is hereby incorporated as part of this
Lease.
 
1.                           USE AND RESTRICTIONS ON USE.
 
(a)                       The Premises shall be used and occupied by Tenant only
in conformity with law and for the use specified in Reference Data hereon and as
further described in Paragraph 1(b) hereinbelow (the “Permitted Use”), and for
such other lawful purposes as may be incidental thereto, all to the extent
permitted by applicable zoning regulations, subject to the Rules and Regulations
attached hereto or as amended from time to time by Landlord. Any violation of
these provisions shall be considered a breach of this Lease by Tenant, and
Landlord shall have the right to exercise any or all remedies provided herein in
the event of a breach of this Lease. Tenant shall not use or permit any use of
the Premises other than the use described in Paragraph 1(b) hereinbelow that
would create any safety hazard which would be dangerous to the Premises, the
Building, the Property or the occupants of same, which would be disturbing to
the other tenants or occupants of the Property, or which would cause any
increase in premium for any insurance which Landlord may then have in effect
with respect to the Property generally. In case of a breach of this covenant, in
addition to all other remedies of Landlord hereunder, Tenant agrees to pay to
Landlord as Additional Rent any and all increases in premiums for insurance
carried by Landlord on the Property (or any portions thereof) so caused by such
other use by Tenant. Tenant shall promptly comply with all governmental orders,
directives for the correction, prevention and abatement of any violations or
nuisances arising out of Tenant’s specific use of the Premises, but not its mere
occupancy thereof, all at Tenant’s sole expense and shall comply with all laws,
ordinances, regulations and requirements of the municipal, county, state and
federal, governments and any and all departments thereof having jurisdiction
over the Building and the Property relating to such use. Tenant shall at its own
cost and expense obtain any and all licenses and permits necessary for any such
use. The parking of automobiles, trucks or other vehicles in the areas not
specifically designated for such, and the outside storage of any property are
prohibited without Landlord’s prior written consent. If, as a result of any
change in the governmental laws, ordinances and regulations, the Property must
be altered to lawfully accommodate Tenant’s specific use thereof; such
alterations shall be made only with the consent of Landlord, but the entire cost
thereof shall be borne by Tenant; provided that the necessity of Landlord’s
consent shall in no way create any liability against Landlord for failure of
Tenant to comply, or alter the Property to comply, with such laws, ordinances
and regulations. Tenant shall not permit any objectionable or unpleasant odors,
smoke, dust, gas, noise or vibrations to emanate from the Premises, or take any
other action which would constitute a nuisance or would disturb or endanger any
other tenants of
the Property, or unreasonably interfere with such tenants’ use of their
respective premises. Tenant shall, not receive, store or otherwise handle any
product, material or merchandise which is explosive or highly flammable. Tenant
shall not permit the Premises to be used for any purpose (including, without
limitation, the storage of merchandise) in any manner which would render
Landlord’s and/or Tenant’s insurance thereon void.
 
(b)                      Anything to the contrary contained in this Lease and
the Hazardous Materials Addendum hereto notwithstanding, Landlord acknowledges
that Tenant will be using the Premises for an optoelectronic device epitaxy and
wafer fabrication operation, and that such use is specifically permitted
hereunder. Landlord further acknowledges that the storage and use of highly
toxic, explosive, flammable, and corrosive gases and chemicals are required in
connection with such use, and that such use generates odors, noise, and
vibrations, all of which are permitted. In the storage, use, and disposal of
such chemicals and gases, Tenant agrees to obtain any and all licenses and
permits and to abide by all governmental regulations. Tenant also agrees to use
all necessary precautions to prevent the use of these chemicals and gases from
disturbing or endangering any of the other tenants of the Property In the event
of a chemical leak and/or spill, Tenant agrees to have the appropriate detection
and alarm systems per governmental regulations to alert all tenants of the
Property to the emergency situation.
 
2.                           PREMISES.
 
(a)                       In consideration of the obligation of Tenant to pay
Rent as herein provided, Landlord hereby lets to Tenant and Tenant takes and
hires from Landlord the Premises comprised of the areas as outlined as “Leased
Premises by Tenant” on Exhibits A-2 through A-13 attached hereto and made a part
hereof, to have and to hold for the Term, subject to the terms, covenants and
conditions of this Lease, together with, appurtenant to the Premises, the right
to use in common with Landlord and other tenants, occupants and visitors to the
Building, the common lobbies, hallways, loading areas, and other common areas,
all as designated as “Property Common Area” on Exhibits A-2 through A-13 hereto,
subject to Landlord’s reasonable rules and regulations.
 
(b)                      Tenant shall also have the right to use and exclusively
occupy that portion of Building 4 as outlined as “Temporary Premises” on
Exhibits A-12.1 and A-12.2 hereto, and hereinafter referred to as the Temporary
Premises. Until such time that Tenant vacates Building 4 in its entirety,
Building 4 shall be incorporated for the purpose of this Lease as part of the
Premises.
 
(c)                       Tenant shall have the right to use, in common with
Landlord and other tenants of the Buildings, the areas outlined as “Tenant Use
Area” on Exhibits A-2 through A-13 hereto. Tenant’s use of such areas, which
shall not be considered part of the Premises hereunder, shall be subject to
reasonable rules and regulations determined by Landlord’ from time to time
governing coordination of use by Landlord and tenants of the Buildings. It is
understood that Landlord may terminate Tenant’s use of such areas by reasonable
advance notice to Tenant in the event Landlord, leases such areas to another
tenant.
 
(d)                      Tenant shall have the right to use during the Term
hereof the areas outlined as “Unrestricted Tenant Access Area” on Exhibits A-2
through A-13 hereto, together with the gas delivery area adjacent to the “CUP”
identified on Exhibit A-3 hereto, for purposes of maintaining, repairing, and
replacing utilities, equipment, and other facilities serving the Premises and
Tenant’s operations therein, tenant shall have the right at all times to access
the Unrestricted Tenant Access Area, and the same shall not be considered part
of the Premises hereunder.
 
3                              TERM.
 
(a)                       The Term of this Lease shall be as indicated on the
Reference Page. Unless sooner terminated in accordance with the terms hereof or
extended pursuant to Paragraph 6 herein, the term of this Lease shall end
without the necessity for notice from either party on the Termination Date.
 
(b)                      Landlord and Tenant shall each have the right to
terminate Tenant’s use of all or any portion of the Temporary Premises by
providing the other party prior written notice. Landlord shall be obligated to
provide Tenant a minimum of 120 days notice to vacate that portion of Building 4
as depicted on Exhibits A-12.1 and A-12.2 as “Area 1,” and 60 day’s notice to
vacate any other portion of the Temporary Premises. In the event Landlord
provides the aforesaid notice to vacate Area 1, Tenant may extend the term of
its use of Area I by an additional 30 days by notifying Landlord at least 20
days prior to the expiration of the first 120 day period, of Tenants intention
to extend.
 
4.                           RENT.
 
(a)                       Tenant agrees to pay to Landlord the Annual Base Rent
and Additional Rent (“Rent”) in equal consecutive monthly installments on or
before the first day of each full calendar month during the Term. Rent for any
period during the Term which is less than one frill month shall be a prorated
portion of the monthly installment of Rent based upon the actual number of
calendar days in such month. Said Rent shall be paid to Landlord, without
deduction or offset and without notice or demand at Landlord’s address, as set
forth on the Reference Page, or to such other person or at such other place as
Landlord may from time to time designate in writing.
 
(b)                      Tenant recognizes that late payment of any Rent or
other sum due hereunder will result in administrative expense to Landlord, the
extent of which additional expense is extremely difficult and economically
impractical to ascertain. Tenant therefore agrees that, if Rent or any other sum
is due and payable pursuant to this Lease, and when such amount remains due and
unpaid ten (10) calendar days after said amount is due, such amount shall be
increased by a late charge in an amount equal to the greater of: (a) $50.00, or
(b) a sum equal to 5% of the unpaid Rent or other payment. The amount of the
late charge to be paid by Tenant shall be, reassessed and added to Tenant’s
obligation for each successive monthly period until paid. The provisions of this
paragraph in no way relieve Tenant of the obligations to pay Rent or other
payments on or before the date on which they are due, nor do the terms of this
paragraph in any way affect Landlord’s remedies pursuant to Paragraph 23 of this
Lease.
 
(c)                       Tenant shall pay interest to Landlord at the Overdue
Interest Rate (as defined below) on account of (i) all overdue installments of
Annual Base Rent and payments of Additional Rent due on a regular basis from the
tenth day from the due date thereof to the date of payment, and (ii) on all
payments of Additional Rent that are not payable to Landlord hereunder on a
regular basis from the date of demand for payment until the date of payment.
Upon default by Tenant in the payment of Additional Rent or
other sums payable hereunder, Landlord shall be entitled to all rights and
remedies to which it would be entitled in default of the payment of Annual Base
Rent. As used herein, the term “Overdue interest Rate” shall mean three percent
(3%) per annum over the “prime” interest rate quoted from time to time by Bank
of America, or its successor, or such other national bank with offices in
Philadelphia as may be selected by Landlord (any of such being referred to
herein as the “Bank”), as its “prime” rate of interest.
 
(d)                      No security or guaranty, which may now or hereafter be
furnished to Landlord for the payment of Rent or the performance of Tenant’s
other obligations under this Lease shall in any way constitute a bar to the
recovery of the Premises or defense to any action in unlawful detainer or to any
other action which Landlord may bring for a breach of any of the terms,
covenants or Conditions of this Lease.
 
5.                           PROPERTY OPERATING COSTS.
 
Tenant shall pay for all utilities and services directly relating to its use and
occupancy of the Premises during the Initial Term. Landlord shall be responsible
for all other utilities-and services for the remainder of the Buildings. The
parties agree to reasonably cooperate with each other in an effort to minimize
utility and other operating costs, and to explore the feasibility of separately
metering utilities. Anything to the contrary in the foregoing notwithstanding,
the parties agree to allocate the utility and other operating costs as set forth
on Exhibit “D” attached hereto (the “Cost Allocation”). Each party shall be
responsible for the total amount of all cost items allocated to it on the Cost
Allocation, which shall not be limited by the estimated amounts set forth
thereon. Without limiting the generality of the foregoing:
 
(a)                       Landlord’s Portion of Property Operating Cost
 
Landlord shall contract and pay for all costs and expenses of items defined in
the Cost Allocation as Landlord Costs, as well as costs and expenses of
completing Landlord’s repair and maintenance obligations set forth in Paragraph
10 hereof. If Tenant uses the Premises for any purpose other than for what the
Premises were designed, Tenant shall reimburse Landlord for 100% of any
increased insurance costs arising out of such other use by Tenant.
 
(b)                       Operating Cost to be Shared between Landlord and
Tenant
 
Shared Costs shall be apportioned between Landlord and Tenant in accordance with
the dollar amounts listed in the Cost Allocation, under the heading “Shared
Costs”, with the following exceptions:
 
(i)                If as of the first (lst) calendar, day of die six (6) month
anniversary, of the date of the Property, Transfer (as that term is defined in
Paragraph 7 hereof) Tenant remains in occupancy of any portion of the Temporary
Premises, Tenant shall become responsible for 100% of the Shared Costs subject
to the adjustment in subparagraph (ii) below. At such time as Tenant vacates all
of the Temporary Premises. Landlord shall thereafter be responsible for its
portion of the Shared Costs for the remainder of the Initial Term.
 
(ii)             Upon the commencement of a lease and occupancy of space in any
Building by a party other than Tenant or upon commencement of occupancy of any
such space by Landlord for
purposes of completing renovations, hereinafter referred to as “Other Use”, and
continuing for the term of said Other Use, Tenant’s responsibility for a Shared
Cost shall be equitably reduced after considering the nature and extent of such
Other Use and its actual or anticipated impact on such Shared Cost, as
reasonably determined by Landlord and Tenant.
 
(iii)          Upon the commencement of ah Other Use in the Building(s), in the
event that any other tenant is sharing any of the systems-or services listed on
the Cost Allocation as Tenant Costs and continuing for the term of said Other
Use, Tenant’s responsibility for Tenant’s Costs shall be reduced equitably in
the manner described in subparagraph (ii) above. If the new tenant’s allocation
of costs is deemed to be in excess of its proportionate share, then, the new
tenant shall be responsible for any increased costs. In the event the new
tenant’s allocation of shared costs is deemed to be considerably below its
proportionate share, an allocation will be negotiated between Landlord, Tenant
and the new tenant.
 
Tenant shall be responsible for paying all of the Shared Costs directly to the
utility or service provider. Landlord shall reimburse Tenant for Landlord’s
portion of the “Shared Costs” by way of a credit against the monthly installment
of Annual Base Rent due hereunder” in the amount of thirteen Thousand Three
Hundred Eighty Eight and No/100 Dollars ($13,388,00) per month. Landlord shall
also reimburse Tenant by way of a credit against monthly installments of Annual
Base Rent due hereunder, for any portion of Shared Costs or Tenant Costs that
are allocated to Landlord or any other party in accordance with subparagraphs
(ii) or (iii) immediately above.
 
(c)                       Tenant’s Portion of Property Operating Cost
 
Tenant shall be responsible for all costs associated with Tenant’s use and
occupancy of the Premises, and which are listed on the Cost Allocation as Tenant
Costs without exception. In no event however, shall Tenant be responsible for
any Such itemized costs for utilities or services serving any other portion of
the Buildings other than the Premises.
 
6.                           RENEWAL TERM/OPTIONS.
 
(a)                       Tenant shall have the option to renew this Lease for
the number of additional consecutive term(s) as specified in either Paragraph
6(b) or 6(c) below (“Renewal Terms”), provided that (i) Tenant shall not be in
default hereunder at the time of notice, and (ii) Tenant’s not in default upon
the renewal date, and (iii) Tenant has continued to pay Annual Base Rent and
Additional-Rent timely (after any applicable notice and/or grace periods), and
(iv) Tenant shall exercise such option at least 180 days prior to the expiration
of the Initial Term (“Option Renewal Notice”), and (v) the Option Renewal Notice
shall conclusively define which Option Renewal Term, as defined in Paragraph
6(b) or 6(c) below, Tenant chooses. If Tenant fails to provide such notice,
Tenant shall have no further additional right to extend or renew the term of
this Lease. Tenant shall forfeit the option to renew if they have been in
default more than three (3) times in the 12 months prior to the commencement of
die renewal term even if the defaults have been cured as of the commencement of
the renewal term. Tenant’s right to renew this Lease under either Paragraph
6(b) or 6(c) below are mutually exclusive of each other, and the selection of
one option shall render foe other option automatically terminated.
Tenant, shall have no right to renew this Lease except for the Renewal Option
Terms(s) as set forth herein.
 
(b)                       Renewal Option One: One (1), five (5) year renewal
term, upon the same terms set forth herein, except that Annual Base Rent,
Additional Rent, Utilities, and Operating Expenses payable during such renewal
term shall be as follows:
 
Year
 
Annual Base Rent:
1


 
$ 8.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
2


 
$ 8.50/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
3


 
$ 9.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
4


 
$ 9.50/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
5


 
$ l0.00/sq.ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs

 
(c)                       Renewal Option Two: Five (5), two (2) year renewal
options, each exercisable on six (6) months advance written notice, on the same
terms set forth, above, except that Rent Utilities, and Operating Expenses
payable during such renewal term(s) shall be as follows:
 
Option Term One:         Annual Base Rent


$ l0.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Two:


$10.50/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Three:


$ 11.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Four:


$11.50/sq.ft. NNN, plus Tenant’s Proportionate Share of Property Operating Costs
 
Option Term Five:


$ 12.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
The foregoing notwithstanding, Tenant shall have the right to convert the third
(3rd), fourth (4th), and fifth (5th) two (2) year renewal options set forth
above to one (1) year options, upon providing Landlord twelve (12) months notice
prior to exercising each such one (1) year option. Upon Tenant’s conversion of
either of the third (3rd), fourth (4th), or fifth (5th) options to a one
(1) year option each successive option term shall thereafter automatically be
converted to a one (1) year option.
 
(d)                      During any Renewal Term(s), the allocation of Property
Operating Costs set forth in Paragraph 5 hereof shall no longer be applicable.
Instead, Tenant shall pay to Landlord Tenant’s Proportionate Share of Property
Operating Costs. For purposes of this paragraph, “Property Operating Costs” and
“Tenant’s Proportionate Share” shall be defined as follows:
“Property Operating Costs” shall mean all costs incurred in connection with the
operation and maintenance of the Property during each Operating Year. Such costs
shall include by way of example, rather than limitation;
 
(i)                             All premiums and fees for fire and extended
coverage insurance, insurance against loss of rentals for the Building, and
commercial general liability insurance, all in amounts and coverage’s (with
additional policies against additional risks) as may be reasonably required by
Landlord or this holder of any mortgage on the Property.
 
(ii)                          All costs of routine repair and maintenance,
service contracts, costs of governmental permits, costs for snow and ice
removal, writer and sewer service charges, gas, fuel, electricity or other
utility services and waste (excluding environmental waste) facility
maintenance-personnel expense, janitorial and disposal services exclusively for
the Common Areas, and reasonable and customary property management fees;
provided, however, that Property Operating Costs shall not include (1) the cost
of repairing damage to the roof of any of the Buildings, including the Premises,
that is known as’ of the Property Transfer date, (2) any cost that under GAAP
would be considered capital expenditures (excluding routine, pothole repairs and
restriping parking lots, or that are required in order to comply with any
governmental or quasi-governmental laws, orders, rules, or requirements, which
shall be amortized over a ten (10) year period), (3) costs to perform initial or
new construction of any structure on the Property, (4) debt service,
(5) build-out of tenant space, (6) brokerage fees and commissions, (7) legal
fees, (8) accounting fees, (9) ADA compliance costs, and (10) any costs
reimbursed by insurance proceeds, condemnation award or the indemnification of a
third party.
 
(iii)                       All taxes, assessments (including special and
general assessments, charges and impositions of any governmental or
quasi-governmental, authority) imposed on the Property or Building, fees or
charges that may be levied in lieu of such taxes (collectively “Real Estate
Taxes”).
 
“Tenant’s Proportionate Share” shall be a percentage determined by dividing the
rentable square footage of the Premises by the then aggregate rentable square
footage of all of the Buildings as represented on Attachments A-4 through A-13,
or additional buildings when constructed and occupied. Rentable square footage
shall be calculated by the applicable BOMA standard. For purposes of determining
Tenant’s pro rata share of the costs of utilities consumed by but not
individually metered to Tenant, the rentable square footage of the Premises
shall include the square footage of those portions of the Premises that are
depicted on Attachments A-7 and A-10, which square footage is not included in
the square footage of the Premises set forth on the Reference Page hereof.
 
(e)                       Tenant shall have the right to audit Landlord’s
statement of Property Operating Costs upon written notice to Landlord (“Review
Notice”) given within sixty (60) days of the receipt of such statement. Within a
reasonable time after receipt of the Review Notice, Landlord shall make all
pertinent
records available for inspection that are reasonably necessary for Tenant to
conduct its review. If any records are maintained at a location other than the
management office for the Building, Tenant may either, inspect the records at
such other location or pay for the reasonable cost of copying and shipping the
records. If Tenant retains an agent to review Landlord’s records, the agent must
be with a CPA firm licensed to do business in the state or commonwealth where
the Property is located. Tenant shall be solely responsible for all cost’s,
expenses and fees incurred for the audit. Within thirty (30) days after the
records are made available to Tenant. Tenant shall have the right to give
Landlord written notice (an “Objection Notice”) stating in reasonable detail any
objection to Landlord’s statement of Property Operating Costs for that year,
along with reasonable documentation supporting Tenant’s objection. If Tenant
fails to give Landlord an Objection Notice within the 30-day period or fails to
provide Landlord with a Review Notice within the 60-day period described above,
Tenant shall be deemed to have approved Landlord’s statement of Property
Operating Costs and shall be barred from raising any claims regarding the
Property Operating Costs for that year. If Tenant provides Landlord with a
timely Objection Notice, Landlord and Tenant shall work together in good faith
to resolve any issues raised in Tenant’s Objection Notice. If Landlord and
Tenant determine that actual Property Operating Costs for the calendar year are
less than the amount used in calculating Tenant’s Proportionate Share of
Property Operating Costs paid by Tenant during such year, Landlord shall provide
Tenant with a credit against the next installment of Annual Base Rent in the
amount of the overpayment by Tenant Likewise, if Landlord and Tenant determine
that Property Operating Costs for the calendar year are greater than reported,
Tenant shall pay Landlord the amount of any underpayment within thirty (30)
days. The records obtained by Tenant shall be treated as confidential. In no
event shall Tenant be permitted to examine Landlord’s records or to dispute any
statement of Property Operating Costs unless Tenant has paid and continues to
pay all Rent when due.
 
(f)                         In the event Tenant exercises a renewal option or
options, Landlord and Tenant agree to execute an amendment to this Lease or an
amended and restated lease to reflect the revised terms applicable during the
Renewal Term(s) as set forth in Paragraphs 6, 9, 10, and 17 hereof.
 
7.                           GUARANTY.
 
The parties acknowledge that Landlord intends to sell the Property to Anthem
Partners, LLC or an affiliated entity of Anthem (“Purchaser”). Upon the
conveyance of the Property to Purchaser (the “Property Transfer”), Landlord’s
interest as lessor under this Lease will be assigned to Purchaser, which shall
thereupon be the “Landlord” hereunder. Upon the Property Transfer, as additional
security for performance of Tenant’s obligations under the terms, and conditions
of this Lease during the Initial Term, the within-named Landlord shall have
TriQuint Semiconductor, Inc. (“Guarantor”) execute the Guaranty in favor of
Purchaser attached hereto as Exhibit “E” to guaranty the obligation of Tenant to
pay Annual Base Rent during the Initial Term (without the benefit of any credit
thereto in accordance with Paragraph 5(b) hereof). TriQuint Semiconductor, Inc.
shall not be required to guaranty any obligations under the Lease during any
renewal term(s), and the Guaranty will terminate at the end of the Initial Term
and upon any assignment of this Lease or a subletting of the Premises by Tenant.




--------------------------------------------------------------------------------






8.                           ALTERATIONS.
 
Tenant shall not make or suffer to be made any alterations, additions, or
improvements which are structural in nature or which affect utility lines or
equipment serving other portions of the property, Building or in, on, or to the
Premises or any part thereof or make any improvements without the prior written
consent of Landlord, which may be withheld in Landlord’s reasonable discretion.
When applying for such consent, Tenant shall, if requested by Landlord, furnish
complete plans and specifications for such alterations, additions and
improvements. In the event Landlord consents to the making of any such
alteration, addition or improvement by Tenant, the same shall be made using a
contractor acceptable to Landlord at Tenant’s sole cost and expense. All
alterations, additions or improvements performed by Tenant shall be constructed
in accordance with all government laws, ordinances, rules and regulations and
Tenant shall, prior to construction, provide to Landlord waivers of lien to
protect Landlord against any loss from any mechanics’, materialmen’s or other
liens. Tenant shall pay in addition to any sums due pursuant to Paragraph 5 or 6
above any increase in real estate taxes attributable to any such alteration,
addition, or. improvement for so long, during the Term, as such increase is
ascertainable. Upon the expiration or sooner termination of the Term as herein
provided, Tenant shall upon demand by Landlord, at Tenant’s sole cost and
expense, forthwith and with all due diligence remove any such alterations,
additions or improvements which are designated by Landlord to be removed, and
Tenant shall forthwith and with all due diligence, at its sole cost and expense,
repair and restore the Premises to their original condition, reasonable wear and
tear and loss by casualty excepted Any alteration, additions or improvements to
be done by Tenant or Landlord as part of Tenant’s initial occupancy shall be
specified in Exhibit B. Any alteration, addition, or improvement in, on, or to
the Premises including carpeting, but excepting movable furniture, personal
property, and trade fixtures of Tenant, which are removable without material
damage to the property or the Premises, shall be and remain the property of
Tenant during the Term but shall, unless Landlord elects otherwise, become a
part of the realty and belong to Landlord without compensation to Tenant upon
the expiration or sooner termination of the Term and title shall pass to
Landlord under this Lease as by a bill of sale.
 
9.                           TENANT’S REPAIRS.
 
(a)                       Except as set forth in the Cost Allocation applicable
during the Initial Term, Tenant shall, at its own cost and expense, keep and
maintain all parts of the Premises in good condition, promptly making all
necessary repairs and replacements, whether ordinary or extraordinary, with
materials and workmanship of the same character, kind and quality as the
original, including but not limited to; windows, glass and plate glass, doors,
skylights, any special office entries, interior walls and finish work, floors
and floor coverings, heating, ventilation, air conditioning, and security
systems serving the Premises or any portion thereof, and regular removal of
trash and debris. In no event shall Tenant be responsible for roof maintenance
or repairs, and the same shall be the responsibility of Landlord in accordance
with Paragraph 10(a) hereof. Tenant shall also, at its own cost and expense,
repair and maintain all electrical mechanical, plumbing, security, and
monitoring systems and fixtures used in connection with Tenant’s manufacturing
activities on the Premises. Tenant will, as much as possible, keep all such
parts of the Premises from deterioration due to ordinary wear and from falling
temporarily out of repair, and upon termination of this Lease in any way Tenant
will yield up the Premises to Landlord in good condition and repair, reasonable
wear and tear excepted.
 
(b)                      Tenant shall not damage any demising wall or disturb
the integrity and support provided
by any demising wall and shall, at its sole cost and expense, promptly repair
any damage or injury to any demising wall caused by Tenant or its employees,
agents or invitees.
 
(c)                       Tenant and its employees, customers and licensees
shall have the nonexclusive right to use, in common with the other parties
occupying said Building(s), common parking areas, if any, (exclusive of any
parking or work load areas designated or to be designated by Landlord for the
exclusive use of other tenants occupying or to be occupying other portions of
the Building) driveways and alley adjacent to said Building(s), subject to such
reasonable rules and regulations as Landlord may from time to time prescribe.
Further, Landlord reserves the right to perform paving and landscape maintenance
on the grounds around the Property, including, but not limited to, the mowing of
grass, care of shrubs, general landscaping and maintenance of common parking
areas, driveways and alleys, roof repairs, exterior painting, common sewage line
plumbing, and repair and maintenance of any other items, the obligations for
which are shared by other tenants in the Building and other improvements of
which the Premises are a part. During any Renewal Term(s), Tenant shall be
liable for Tenant’s Proportionate Share (as defined in Paragraph 6(d) hereof) of
the cost and expense thereof including a reasonable management fee unless
Landlord in its sole discretion determines that such cost and expense is
properly allocable in another proportion or solely to either Tenant or the other
tenants occupying said Building. Tenant shall pay to Landlord its share,
determined as aforesaid, of such costs and expenses, upon demand, as Additional
Rent, in the event Landlord elects to perform or cause to be performed such
work.
 




--------------------------------------------------------------------------------




(d)                      Tenant shall, at its own cost and expense, enter into a
regularly scheduled preventive maintenance/service contract with a maintenance
contractor approved by Landlord (and a copy thereof shall be furnished to
Landlord), for servicing all heating arid air conditioning, mechanical,
electrical, security, and monitoring systems and equipment for which Tenant is
responsible pursuant to Paragraph 9(a) hereof. The service contract must include
all services suggested by the equipment manufacturer in the
Operation/maintenance manual and must become effective as of the Commencement
Date of this Lease.
 
(e)                       Tenant shall, at its own cost and expense to the
extent not covered by the insurance to be maintained by Landlord under Paragraph
25, repair any damage to the Premises or the Property resulting from and/or
caused in whole or in part by the negligence or misconduct of Tenant, its
agents, servants, employees, patrons, customers, or any other person entering on
the Property as a result of Tenant’s business activities or caused by an event
of default by Tenant hereunder.
 
10.                    LANDLORD’S REPAIRS.
 
(a)                       Landlord shall at its expense maintain in good repair,
reasonable wear and tear and any casualty covered by the provisions of Paragraph
25 excepted, the foundation and the structural soundness of the exterior walls
and the roof of the Buildings, together with all electrical, mechanical, and
plumbing systems and fixtures serving the Buildings, except as set forth in
Paragraph 9(a) hereof. Tenant shall immediately give Landlord written notice of
any such defect or need for repairs after which Landlord shall have a reasonable
opportunity to repair the same or cure such defect. Landlord’s liability with
respect to any defects, repairs or maintenance for which Landlord is responsible
under any of the provisions of the Lease shall be limited to the cost of such
repairs or maintenance or the curing of suchdefect. The term “walls” as used
herein shall not include windows, glass or plate glass, doors, special store
fronts or office entries.
 
(b)                      In addition to the foregoing but except as set forth in
the Cost Allocation, during the Initial Term Landlord shall also be responsible
for all other maintenance, repair and replacement obligations and expenses of
the Building and the Premises not specifically allocated to Tenant in Paragraph
9(a) hereof.
 
11.                    SIGNS.
 
Tenant shall not install any signs upon, the Premises or the exterior of the
Building without Landlord’s prior written consent, which will not unreasonably
be withheld. If Landlord shall consent to any sign, upon termination of the
Lease, Tenant shall remove said sign and restore the Premises and/or the
Building in accordance with the provisions of Paragraph 7 or, at Landlord’s
option, said sign shall become part of the realty and belong to Landlord without
compensation to Tenant and title shall pass to Landlord under this Lease as by a
bill of sale.
 
Landlord shall maintain and control at all times all signage on the Property,
including signage adjacent to the Property entrance and directional signage on
the Property.
 
12.                    LIENS.
 
Tenant shall keep the Premises and Tenant’s leasehold interest in the Premises
free from any liens arising out of any work performed, materials furnished, or
obligations incurred by Tenant. In the event that Tenant shall not, within
thirty (30) days following the imposition of any such lien, cause the same to be
released of record, Landlord shall have the right to cause the same to be
released by such means as it shall deem proper, including payment of the claim
giving rise to such lien. All such sums paid by Landlord and all expenses
reasonably incurred by it in connection therewith shall be considered additional
rent and shall be payable to it by Tenant on demand with interest at the rate of
18% per annum or the highest rate permitted by law, whichever is lower.
 
13.                    ASSIGNMENT AND SUBLETTING.
 
(a)                       Tenant shall not have the right to assign or pledge
this Lease or to sublet the whole or any part of the Premises, whether
voluntarily or by operation of law, or permit the use or occupancy of the
Premises by anyone other than Tenant, or assign this Lease for security
purposes, without the prior written consent of Landlord, which shall not
unreasonably be withheld, conditioned, or delayed, and such restrictions shall
be binding upon any assignee or subtenant to which Landlord has consented. In
the event Tenant desires to sublet the Premises, or any portion thereof, or
assign this Lease, Tenant shall give written notice thereof to Landlord at least
30 days but no more than 60 days prior to the proposed commencement date of such
subletting or assignment, which notice shall set forth the name of the proposed
subtenant or assignee, the relevant terms of any sublease and copies of
financial reports and other relevant financial information of the proposed
subtenant or assignee. Notwithstanding any permitted assignment or subletting,
Tenant shall at all times remain directly and primarily responsible and
liable for the payment of the rent herein specified and for compliance with all
of its other obligations under this Lease. Upon the occurrence of an “event of
default” (as hereinafter defined), if the Premises or any part thereof are then
sublet, Landlord, in addition to any other remedies provided herein or by law,
may collect directly from such subtenant all rents due and becoming due to
Tenant under such sublease and apply such rent against any sums due to Landlord
from Tenant hereunder. No such collection directly from an assignee or subtenant
shall be construed to constitute a novation or a release of Tenant from the
further performance of Tenant’s obligations hereunder.
 
(b)                      Notwithstanding the generality of the foregoing,
Landlord’s consent shall not be required for an assignment of the Lease or a
subletting of the Premises, or part thereof (each a “Permitted Transfer”), to an
entity (i) into or with which Tenant is merged or consolidated, (ii) to which
substantially all of Tenant’s assets are transferred, or (iii) that controls, is
controlled by, or is under common control with, Tenant, provided that (x) such
entity has a net worth not less than that of Tenant (and during the Initial
Term, not less than that of Tenant or Guarantor, whichever is greater and other
equivalent security reasonably satisfactory to Landlord is provided to
Landlord), (y) Tenant shall notify Landlord no less than 10 business days prior
to the effective date of such transaction by providing Landlord with the name of
the resulting entity and such other details as Landlord may reasonably request,
and (z) Tenant shall exercise a renewal option in accordance with Paragraph 6
hereof, if at all, prior to such Permitted Transfer (failure to so exercise a
renewal option shall act to terminate all renewal options).
 
(c)                       To the extent required hereunder, consent by Landlord
to any assignment or subletting shall not be construed as consent to any other
assignment or subletting. Any sale, assignment, mortgage, transfer of this Lease
or subletting which does not comply with the provisions of this paragraph shall
be void.
 
(d)                      Except in connection with a Permitted Transfer, in the
event that Tenant sells, sublets, assigns, or transfers this Lease and at any
time receives periodic rent and/or other consideration which exceeds that which
Tenant would at that time be obligated to pay to Landlord. Tenant shall pay to
Landlord 75% of the net increase in such rent as such rent is received by Tenant
and 75% of any other consideration received by Tenant, after reduction for
customary and reasonable brokerage commissions and legal fees incurred in
negotiating and documenting the assignment or sublease.
 
(e)                       Should Landlord agree to authorize and execute an
assignment or sublease agreement, Tenant will pay to Landlord on demand a sum
equal to all of Landlord’s costs, including attorney’s fees, incurred in
connection with such assignment or transfer.
 
14.                    INDEMNIFICATION.
 
Landlord shall not be liable and Tenant hereby waives all claims against
Landlord for any damage to any property or any injury to any person in or about
the Premises, Building or the Property by or from any cause whatsoever,
(including without limiting the foregoing, rain or water leakage of any
character from the roof, windows, walls, basement, pipes, plumbing works or
appliances; the Building not being in good condition or repair, gas, fire, oil,
electricity or theft); except that Landlord will indemnify and hold Tenant
harmless from such claims to the extent caused by the negligent or willful act
of
Landlord, or its agents, employees or contractors. Tenant shall hold Landlord
harmless from and defend Landlord against any and all claims, liability or costs
(including court costs and attorney’s fees) for any damage to any property or
any injury to any person occurring in, on or about the Premises, Building or the
Property when such injury or damage shall be caused by or arise from, in part or
in whole, (a) the act, neglect, fault, or omission to meet the standards imposed
by any duty with respect to the injury or damage, by Tenant, its agents,
servants, employees or invitees; or (b) the conduct or management of any work or
thing whatsoever done by Tenant in or about the Premises, Building or Property
or from transactions of Tenant concerning the Premises, Building or Property.
The provisions of this paragraph shall survive the termination of this Lease
with respect to any claims or liability occurring prior to such termination.
 
15.                    INSURANCE.
 
(a)                       During the term of this Lease and any extension
thereof, Tenant shall obtain and maintain and promptly pay all premiums for the
following types of insurance in the amounts specified and in the form heretofore
provided for:
 
(i)                General Public Liability insurance covering the Premises and
Tenant’s use thereof against claims for bodily or personal injury or death, and
property damage occurring upon, in or about the Premises, such insurance to
afford protection to the limit of not less than $2,000,000.00 combined single
limit in respect of injury or death to any number of persons arising out of any
one occurrence. The insurance coverage required under this Paragraph shall, in
addition, extend to any liability of Tenant arising out of the indemnities
provided for in Paragraph 13. The general aggregate limits under the General
Public Liability Insurance policy or policies must apply separately to the
Premises and to Tenant’s use thereof. Accordingly, if Tenant obtains General
Public Liability Insurance hereunder in the Commercial General Liability form of
policies, or its equivalent as determined by Landlord, Tenant shall also obtain
Insurance Services Office (“ISO”). Endorsement CG-25-04-11-85,
Amendment-Aggregate Limits of Insurance (Per Location) or its equivalent, as
determined by Landlord (the “Endorsement”). The certificate of insurance
evidencing the Commercial General Liability form of policies and the Endorsement
shall specify on the face thereof that the limits of such policies apply
separately to the Premises.
 
(ii)             Insurance covering: (1) all of the items of leasehold
improvements; and (2) trade fixtures, merchandise and personal property from
time to time in, on or upon the Premises. All such insurance coverage shall be
in amounts not less than one hundred percent (100%) of the full replacement cost
from time to time during the Term of this Lease, and any renewal thereof
providing protection against perils included within the standard state form of
fire and extended coverage insurance policy, together with insurance against
sprinkler damage, vandalism and malicious mischief. The policy required by
subsection (1) above shall name Landlord as Loss Payee. All other policy
proceeds from insurance coverage carried by Tenant pursuant to (2) above shall
be held in trust by Tenant’s insurance company for the repair, reconstruction
and restoration or replacement of the Property damaged or destroyed unless this
Lease shall cease and terminate under the provisions of this Paragraph 15.
(iii)          Workers Compensation and Employer’s Liability insurance affording
statutory coverage and containing statutory limits with the Employer’s Liability
portion thereof to have minimum limits of $100,000.00.
 
(b)                      All policies of insurance provided for in this
Paragraph 15 shall be issued in form acceptable to Landlord by insurance
companies with a financial size of not less than A+ as rated in the most current
available ‘‘Best’s Insurance Reports” and qualified to do business in the
Commonwealth of Pennsylvania, Each and every such polity:
 
(i)                except for Workers’ Compensation, shall be issued in the
names of Landlord and Tenant and any other parties in interest from time to time
designated in writing by notice from Landlord to Tenant;
 
(ii)             shall be for the mutual and joint benefit and protection of
Landlord and Tenant and any such other parties in interest;
 
(iii)          shall (or a certificate thereof shall) be delivered to each of
Landlord and any such other parties in interest prior to delivery of possession
of the Premises to Tenant and thereafter within thirty (30) days prior to the
expiration of each such policy, and, as often as any such policy shall expire or
terminate. Renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent;
 
(iv)         shall contain a provision that the Insurer will give to Landlord
and such other parties in interest at least thirty (30) days notice in writing
in advance of any material change, cancellation, termination or lapse, or the
effective date of any reduction in the amounts of insurance;
 
(v)            shall be written as a primary policy which does not contribute to
and is not in excess of coverage which Landlord may carry.
 
(c)                       Any insurance provided for in this Paragraph 15 may be
maintained by means of a policy or policies of blanket insurance, covering
additional items or locations or insured, provided, however, that:
 
(i)                Landlord and any other parties in interest from time to time
designated by Landlord to Tenant shall be named as an additional insured
thereunder as its interest may appear;
 
(ii)             the coverage afforded Landlord and any such other parties in
interest will not be reduced or diminished by reason of the use of such blanket
policy of insurance;
 
(iii)          any such policy or policies (except any covering the risks
referred to in Paragraph 15(b)(iii) shall specify therein (or Tenant shall
furnish Landlord with a written statement from the insurers under such policy
specifying) the amount of the total insurance allocated to Tenant’s improvements
and property more specifically detailed in Paragraph 14(b)(ii); and
 
(iv)         the requirements set forth in this Paragraph 15 are otherwise
satisfied.
(d)                      Tenant agrees to permit Landlord at all reasonable
times to inspect the policies of insurance of Tenant with respect to the
Premises for which policies or copies thereof are not delivered to Landlord.
 
(e)                       During the term of this Lease and any extension
thereof, Landlord shall obtain and maintain the insurance required by Paragraph
25(a) hereof.
 
16.                    WAIVER OF SUBROGATION.
 
So long as their respective insurers so permit, Tenant and Landlord hereby
mutually waive their respective rights of recovery against each other for any
loss insured by fire, extended coverage or all risk insurance now or hereafter
existing for the benefit of the respective party. Each party shall obtain any
special endorsements required by their insurer to evidence compliance with the
aforementioned waiver.
 
17.                    SERVICES AND UTILITIES.
 
Subject to the last sentence of this paragraph, Landlord agrees to provide, at
its cost, municipal water, electricity and natural gas connections into the
Premises, but Tenant shall pay for all water, gas, heat, light, power,
telephone, sewer, sprinkler system charges and other utilities and services used
in, on or from the Premises, together with any taxes, penalties, and surcharges
or the like pertaining thereto and any maintenance charges for utilities. Tenant
shall furnish all electric light bulbs, tubes and ballasts. If any such services
are not separately metered to Tenant, Tenant shall pay such proportion of all
charges jointly shared or metered with other premises as determined by Landlord,
in its sole discretion, to be reasonable. Any such charges paid by Landlord and
assessed against Tenant shall be immediately payable to Landlord on demand and
shall be Additional Rent hereunder. Landlord shall in no event be liable for any
interruption or failure of utility services on or to the Premises, except, if
caused by the negligent or willful act of Landlord, its employees, officers,
agents, or contractors. Tenant shall provide, and pay separately for janitorial
services and supplies for the Premises. Anything to the contrary contained in
the foregoing notwithstanding, during the Initial Term the costs of such
utilities and services shall be allocated to Landlord and Tenant in accordance
with Paragraph 5 hereof.
 
18.                    HOLDING OVER.
 
Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or part thereof after termination hereof by lapse of time or otherwise, one
hundred fifty percent (150%) of the amount of the Rent for the last period prior
to the date of such termination prorated on a daily basis, and also pay all
damages sustained by Landlord by reason of such retention, and shall indemnify
and hold Landlord harmless from any loss or liability, resulting from such
holding over and delay in surrender. Acceptance by Landlord of rent after such
termination shall not constitute a renewal. This provision shall not be deemed
to waive Landlord’s right of re-entry or any other right hereunder or at law.


19.                    SUBORDINATION.
 
This Lease is and shall be subject and subordinate at all times to any lease
under which Landlord is in control of the Premises, to the rights of the owner
of the Property, and to all mortgages and other encumbrances now or hereafter
placed upon the Premises or the Property without the necessity of any further
instrument or act on the part of Tenant to effectuate such subordination. Tenant
shall from time to time execute and deliver within ten (10) days following the
request of Landlord or Landlord’s mortgagee, grantee or lessor, recordable
instruments evidencing such subordination and Tenant’s agreement to attorn to
the holder of such prior right provided the holder of such prior right will
agree to recognize this Lease. Notwithstanding the foregoing, any mortgagee may
at any time subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, whereupon this Lease shall be deemed subordinate
prior to such mortgage without regard to their respective dates.
 
20.                    RULES AND REGULATIONS.
 
Tenant covenants and agrees that Tenant, its employees, agents, invitees,
licensees and other visitors, shall faithfully observe and comply with all the
rules and regulations as set forth in Exhibit “C” attached hereto and all
reasonable modifications of and additions thereto from time to time put into
effect by Landlord as well as all covenants, conditions and restrictions of
record. Landlord shall not be responsible to Tenant for the non-performance by
any other tenant or occupant of the Property of any such rules and regulations
unless Landlord fails to make reasonable efforts to attempt to enforce the same
after reasonable notice of such non-performance from Tenant Landlord shall not
promulgate any rule or regulation for the Property, the Land or the common areas
and facilities which impairs Tenant’s use, occupancy and/or enjoyment of the
Premises or the operation of its business thereon or therefrom during regular
business hours.
 
21.                    REENTRY BY LANDLORD.
 
Landlord reserves and shall at all times, following reasonable Advance notice to
Tenant and subject to a Tenant escort (except in the event of an emergency),
have the right to reenter the Premises to inspect the same, to supply any
service to be provided by Landlord to Tenant hereunder, to show said Premises to
prospective purchasers, mortgagees, or tenants, and to alter, improve, or repair
the Premises and any portion of the Building, without abatement of rent, and may
for that purpose erect, use, and maintain scaffolding, pipes, conduits, and
other necessary structures in and through the Building and Premises where
reasonably required by the character of the work to be performed, provided
entrance to the Premises shall not be blocked thereby, and further provide that
the business of Tenant shall not be interfered with unreasonably. In the event
that Landlord requires access to any under-floor or above ceiling duct, walkway
or otherwise accessible space, Landlord’s liability for carpet (or other floor
covering) or ceiling replacement shall be limited to replacement of the piece
removed. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby except
if arising from the negligence or misconduct of Landlord, its agents,
contractors or employees, or if Landlord’s action unreasonably interferes with
Tenant’s business. For each of the aforesaid purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors in the
Premises,
excluding Tenant’s vaults and safes, or special security areas (designated in
advance), and Landlord shall have the right to use any and all means which
Landlord may deem proper to open said doors in an emergency to obtain entry to
any portion of the Premises. Landlord shall also have the right at any time to
change the arrangement and/or location of entrances or passageways, doors and
doorways, and corridors, elevators, stairs, toilets or other public parts of the
Building, and to change the name, number or designation by which the Building is
commonly known.
 




--------------------------------------------------------------------------------




22.                    DEFAULT.
 
The following events shall be deemed to be events of default under this Lease:
 
(a)                       Tenant shall fail to pay when due any sum of money
becoming due to be paid to Landlord hereunder, whether such sum be any
installment of the rent herein reserved, any other amount treated as additional
rent hereunder, or any other payment or reimbursement to Landlord required
herein, whether or not treated as Additional Rent hereunder, and such failure
shall continue for a period of ten (10) days following written notice, from
Landlord that such payment was due; provided, however, that Landlord shall only
be required to give notice of such failure to pay the same obligation hereunder
two (2) times in any twelve (12) month period; or
 
(b)                      Tenant shall fail to comply with any term, provision or
covenant of this Lease other than by failing to pay when or before due any sum
of money becoming due to be paid to Landlord hereunder, and shall not cure such
failure within thirty (30) days after receipt by Tenant of written notice
thereof provided that if such failure to comply cannot reasonably be cured
within thirty (30) days, Tenant shall not be in default hereunder so long as
Tenant initiates such, compliance within thirty (30) days and pursues such
compliance diligently to completion thereafter; or
 
(c)                       Tenant shall abandon or vacate any substantial portion
of the Premises; or uses or occupies the Premises in a manner or for such a
purpose which is not consistent with the approved Use, or without Landlord’s
prior written consent, Tenant removes or attempts to remove or manifests an
intention to remove any or all of Tenant’s property from the Premises otherwise
than in the ordinary and usual course of business; or
 
(d)                      Tenant shall fail to vacate the Premises immediately
upon termination of the Lease, by lapse of time or otherwise, or upon
termination of Tenant’s right to possession only; or
 
(e)                       The leasehold interest of Tenant shall be levied upon
under execution or be attached by process of law or Tenant shall fail to contest
diligently the validity of any lien or claimed lien and give sufficient security
to Landlord to insure payment thereof or shall fail to satisfy any judgment
rendered thereon and have the same released or transferred to other security,
and such default shall continue for twenty (20) days after receipt of written
notice thereof by Tenant; or
 
(f)                         Tenant shall become insolvent, admit in writing its
inability to pay its debts generally as they become due, file a petition in
bankruptcy or a petition to take advantage of any insolvency statute, make an
assignment for the benefit of creditors, make a transfer in fraud of creditors,
apply for or consent
to the appointment of a receiver of itself or of the whole or any substantial
part of its property, or file a petition or answer seeking reorganization or
arrangement under the federal, bankruptcy laws, as now in effect or hereafter
amended, or any other applicable law or statute of the United States or any
state thereof; or
 
(g)                      A court of competent jurisdiction shall enter an order,
judgment or decree adjudicating Tenant a bankrupt, or appointing, a receiver of
Tenant, or of the whole or any substantial part of its property, without the
consent of Tenant, or approving a petition filed against Tenant seeking
reorganization or arrangement of Tenant under the bankruptcy laws of the United
States, as now in effect or hereafter amended, or any state thereof and such
order, judgment or decree shall not be vacated or set aside or stayed within
thirty (30) days from the date of entry thereof; or
 
(h)                      Any of the events described in subparagraphs (f) and
(g) immediately above occur as to any guarantor or surety of Tenant’s
performance under this Lease, or such guarantor or surety defaults on any
provision under its guaranty or suretyship agreement, and Tenant fails, within
thirty (30) days of such event, to provide equivalent, alternative security
reasonably acceptable to Landlord.
 
23.                    REMEDIES.
 
Upon the occurrence of any of such events of default described in Paragraph 22
or elsewhere in this Lease, Landlord shall have the Option to pursue any one or
more of the following remedies without any notice of demand whatsoever:
 
(a)                       Landlord may, at its election, terminate this Lease or
terminate Tenant’s right to possession only, without terminating the Lease;
 
(b)                      Upon any termination of this Lease, whether by lapse of
time or otherwise, or upon any termination of Tenant’s right to possession
without termination of the Lease, Tenant shall surrender possession and vacate
the Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free right to enter into and upon the
Premises in such event with or without process of law and to repossess Landlord
of the Premises as of Landlord’s former estate and to expel or remove Tenant and
any others who may be occupying or within the Premises and to remove any and all
property therefrom, without being deemed in any manner guilty of trespass,
eviction or forcible entry or detainer, and without incurring any liability for
any damage resulting therefrom, Tenant hereby waiving any right to claim damage
for such reentry and expulsion, and without relinquishing Landlord’s right to
rent or any other right given to Landlord hereunder or by operation of law;
 
(c)                       Upon any termination of this Lease, whether by lapse
of time or otherwise, Landlord shall be entitled to recover as damages, all
Rent, including any amounts treated as Additional Rent hereunder, and other sums
due and payable by Tenant on the date of termination, plus the sum of (i) an
amount equal to the then present value of the Rent, including any amounts
treated as Additional Rent hereunder, and other sums provided herein to be paid
by Tenant for the residue of the Term hereof, less the fair rental value of the
Premises for such residue (taking into account the time and expense necessary to
obtain a replacement tenant or tenants, including expenses hereinafter described
in subparagraph (d)
relating to recovery of the Premises, preparation for reletting and for
reletting, itself), and (ii) the cost of performing any other covenants which
would have otherwise been performed by Tenant;
 
(d)                      (i) Upon any termination of Tenant’s right to
possession only without termination of the Lease, Landlord may, at Landlord’s
option, enter into the Premises, remove Tenant’s signs and other evidences of
tenancy, and take and hold possession thereof as provided in subparagraph
(b) above, without such entry and possession terminating the Lease or releasing
Tenant, in whole or in part, from any obligation, including Tenant’s obligation
to pay the rent, including any amounts treated as additional rent, hereunder for
the full Term. In any such case Tenant shall pay forthwith to Landlord; if
Landlord so elects, a sum equal to the entire amount of the rent, including any
amounts treated as additional rent hereunder, for the residue of the Term plus
any other sums provided herein to be paid by Tenant for the remainder of the
Term.
 
(e)                       Landlord may relet, but need not (but without limiting
Landlord’s duty to mitigate its damages), the Premises or any part thereof for
such rent and upon such terms as Landlord in its sole discretion shall determine
(including the right to relet the Premises for a greater or lesser term than
that remaining under this Lease, the right to relet the Premises as a part of a
larger area, and the right to change the character or use made of the Premises)
and Landlord shall not be required to accept any tenant offered by Tenant or to
observe any instructions given by Tenant about such reletting. In any such case,
Landlord may make repairs, alterations and additions in or to the Premises, and
redecorate the same, to the extent Landlord reasonably deems necessary in order
to relet the Premises, and Tenant shall, upon demand, pay the cost thereof,
together with Landlord’s expenses of reletting including, without limitation,
any broker’s commission incurred by Landlord. If the consideration collected by
Landlord upon any such reletting plus any sums previously collected from Tenant
are not sufficient to pay the full amount of all rent, including any amounts
treated as additional rent hereunder and other sums reserved in this lease for
the remaining term hereof, together with the costs of repairs, alterations,
additions, redecorating, and Landlord’s expenses of reletting and the collection
of the rent accruing therefrom (including attorney’s fees and broker’s
commissions), Tenant shall pay to Landlord the amount of such deficiency upon
demand and Tenant agrees that Landlord may file suit to recover any sums falling
due under this section from time to time.
 
(f)                         Landlord may, at Landlord’s option, enter into and
upon the Premises, with or without process of law, if Landlord determines in its
reasonable discretion that Tenant is not acting within a commercially reasonable
time to maintain, repair or replace anything for which Tenant is responsible
hereunder and correct the same, without being deemed in any manner guilty of
trespass, eviction or forcible entry and detainer and without incurring any
liability for any damage resulting therefrom and Tenant agrees to reimburse
Landlord, on demand, as additional rent, for any expenses which Landlord may
reasonably incur in thus effecting compliance with Tenant’s obligations under
this Lease;
 
(g)                      Any and all property which may be removed from the
Premises by Landlord pursuant to the authority of the Lease or of law, to which
Tenant is or may be entitled, may be handled, removed and stored, as the case
may be, by or at the direction of Landlord at the risk, cost and expense of
Tenant, and Landlord shall in no event be responsible for the value,
preservation or safekeeping thereof. Tenant shall pay to Landlord, upon demand,
any and all expenses incurred in such removal and all storage charges
against such property so long as the same shall be in Landlord’s possession or
under Landlord’s control. Any such property of Tenant not retaken by Tenant from
storage within 30 days after removal from the Premises shall, at Landlord’s
option, be deemed conveyed by Tenant to Landlord under this Lease as by a bill
of sale without further payment or credit by Landlord to Tenant.
 
Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law or at
equity (all such, remedies being cumulative), nor shall pursuit of any remedy
herein provided constitute a forfeiture or waiver of any rent due to Landlord
hereunder or of any damages accruing to Landlord by reason of the violation of
any of the terms, provisions and covenants herein contained. No act or thing
done by Landlord or its agents during the Term shall be deemed a termination of
this Lease or an acceptance of the surrender, of the Premises, and no agreement
to terminate this Lease or accept & surrender of said Premises shall be valid
unless in writing signed by Landlord. No waiver by Landlord of any violation or
breach of any of the terms, provisions and covenants herein contained shall be
deemed or construed to constitute a waiver of any other violation or breach of
any of the terms, provisions and covenants herein contained Landlord’s
acceptance of the payment of rental or other payments hereunder after the
occurrence of an event of default shall not be construed as an accord and
satisfaction, compromise or waiver of such default, unless Landlord so notifies
Tenant in writing. Forbearance by Landlord in enforcing one or more of the
remedies herein provided upon an event of default shall not be deemed or
construed to constitute a waiver of such defaulter of Landlord’s right to
enforce any such remedies with respect to such default or any subsequent
default.
 
(h)                      If either Landlord or Tenant shall institute any action
or proceeding against the other relating to any of the terms, covenants;
conditions or provisions of this Lease, or there occurs any event of default by
Tenant or default by Landlord, the unsuccessful party in such action or
proceeding shall reimburse the successful party for reasonable attorney’s fees
and other costs and expenses incurred therein by the successful party, including
fees, costs and expenses incurred in any appellate proceeding.
 
24.                    QUIET ENJOYMENT.
 
Tenant upon paying the Rent and all Additional Rent and all other sums and
charges herein provided for and, upon observing, keeping, and performing all
covenants, agreements and conditions of this Lease on Tenant’s part to be
observed, kept and performed, shall quietly have and enjoy the Premises
throughout the Lease Term without hindrance or molestation by Landlord or by
anyone claiming by, through or under Landlord, subject however, to the
exceptions, reservations and conditions of this Lease.
 
25.                    DAMAGE BY FIRE, ETC.
 
(a)                       Landlord agrees to maintain standard fire and extended
coverage insurance covering the Building(s) in an amount not less than the full
“replacement cost” thereof (as such term is defined in the Replacement Cost
Endorsement to be attached thereto, if any) insuring against the perils of fire
and lightning and including extended coverage, and earthquake and flood
coverage, or at Landlord’s option, “All Risk” coverage, with earthquake and
flood, coverage, all such coverages and endorsements to be as defined, provided
and limited in the standard bureau forms prescribed by the insurance regulatory
authority for the state in which the property is situated for use by insurance
companies admitted in such State for the writing of such insurance, on risks
located within such state. Subject to the provisions of Paragraphs 25(c),
25(d) and 25(f), such insurance shall be for the sole benefit of Landlord and
under its sole control. Such insurance shall include protection for continuation
of rental payments for a period of 12 months in the event of any damage caused
by the perils referred to above. Said payments shall be made to Landlord within
thirty (30) days after presentation to Tenant of Landlord’s statement setting
forth the amount due, and the failure to pay such share shall be treated in the
same manner as a default in the payment of rent hereunder when due. Any payment
to be made pursuant to this Paragraph with respect to the year in which the
Lease




--------------------------------------------------------------------------------




commences or terminates shall be prorated. Tenant shall not take but separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained by Landlord hereunder unless Landlord is included as
an additional insured thereon. Tenant shall immediately notify Landlord whenever
any such separate insurance is taken out and shall promptly deliver to Landlord
the policy or policies of such insurance.
 
(b)                      If the Building should be damaged or destroyed by fire,
tornado or any other act of God, Tenant shall give immediate written notice
thereof to Landlord.
 
(c)                       If the Building should be damaged by any peril covered
by the insurance to be provided by Landlord under Paragraph 25(a), but only to
such extent that the Building can in Landlord’s estimation be materially
restored within one hundred eight (180) days after the date of such damage
(except, that Landlord may elect not to rebuild if such damage occurs during the
last year of the Term, unless Tenant has exercised its option to renew the term
of this Lease within fifteen (15) days after the date of the casualty, this
Lease shall not terminate, and Landlord shall, at its sole cost and expense,
thereupon proceed with reasonable, diligence to rebuild and repair such Building
to substantially the condition in which it existed prior to such damage, except
Landlord shall not he required to rebuild, repair or replace any part of the
partitions, fixtures, additions and other improvements which may have been
placed in, on or about the Premises by Tenant. If the Premises are untenantable
in whole or in part following such damage, the rent and all additional rent
payable hereunder during the period in which the Premises are untenantable until
materially restored shall be reduced to such extent as may be fair and
reasonable under all of the circumstances. In the event that (i) under the
circumstances then prevailing, it cannot be reasonably projected that Landlord
can materially restore the damage within 180 days after such damage has
occurred, (ii) such damage is not fully covered by Landlord’s insurance, (iii) a
material portion of the Premises is damaged at a time when there is less than
one year left on the unelapsed Term, or (iv) Landlord, having commenced the
restoration work, should fail to materially restore the Building Within one
hundred eighty (180) days after the date of such damage, Tenant may (if it has
given Landlord at least thirty (30) days notice of its intent to do so) at its
option terminate this Lease by delivering written notice of termination to
Landlord as Tenant’s exclusive remedy, whereupon all rights and obligations
hereunder shall cease and terminate; provided, however, that if construction is
delayed because of changes, deletions; or additions in construction requested by
Tenant, strikes, lockouts, casualties, acts of God, war, material or labor
shortages, Governmental regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed. For purposes
hereof, the Building or Premises shall be deemed “materially restored” if they
are in such condition as would not prevent or materially interfere with Tenant’s
use of the Premises for the purpose for which it was then being used.
 
If the Building should be damaged or destroyed by fire, tornado or any other act
of God and Landlord is not required to rebuild pursuant to the provisions of
Paragraph 25(c), this Lease shall at the option of Landlord or Tenant, given
within 30 days after such damage, terminate and the rent and additional rent
shall be abated during the unexpired portion of the Term of this Lease,
effective upon the date of the occurrence of such damage.
 
(d)                      Notwithstanding anything herein to the contrary, in the
event the holder of any indebtedness secured by a mortgage or deed of trust
covering the Premises or the Building requires that the insurance proceeds be
applied to such indebtedness, then Landlord shall have the right to terminate
this Lease by delivering written notice of termination to Tenant within 15 days
after such requirement is made by any such holder, whereupon this Lease shall
end on the date of such notice to Tenant as if the date of such notice were the
date originally fixed in this Lease for the expiration of the Term.
 
(e)                       In the event of any damage or destruction to the
Premises by any peril covered by the provisions of this Paragraph, Tenant shall,
upon notice from Landlord, forthwith remove; at its, sole cost and expense, such
portion or all of Tenant’s shelves, bins, machinery and other trade fixtures and
all other property belonging to Tenant or his licensees from such portion or all
of the Premises as Landlord shall request and Tenant hereby indemnifies and
holds Landlord (including without limitation the trustee and beneficiaries if
Landlord is a trust), Landlord’s agents and employees harmless from any loss,
liability, claims, suits, costs, expenses, including attorney’s fees and
damages, both real and alleged, arising out of any damage or injury as a result
of the failure to properly secure the Premises prior to such removal and/or as a
result of such removal.
 
26.                    EMINENT DOMAIN.
 
(a)                       If the whole, or any part of the Building should be
taken for any public or quasi-public use under governmental law, ordinance or
regulation, or by right of eminent domain, or by private purchase in lieu
thereof and the taking would prevent or materially interfere with the use of the
Premises or Building for the purposes for which they are then being used, as
determined by Tenant in its sole discretion, Tenant may, at its option by notice
to Landlord, terminate this Lease effective when the physical taking of said
property shall occur.
 




--------------------------------------------------------------------------------




(b)                      If part of the Building, shall be taken for any public
or quasi-public use under any governmental law, ordinance or regulation, or by
right of eminent domain, or by private purchase in lieu thereof, and this Lease
is not terminated as provided in Paragraph 25(a), this Lease shall not terminate
but the rent payable hereunder during the unexpired portion of the Term of this
Lease shall be reduced to such extent, if at all, as may be fair and reasonable
under all of the circumstances and Landlord shall undertake to restore the
Premises to a condition suitable for Tenant’s use, as near to the condition
thereof immediately prior to such taking as is reasonably feasible under all the
circumstances.
 
(c)                       In the event of any such taking or private purchase in
lieu thereof Landlord and Tenant shall each be entitled to receive and retain
such separate awards and/or portion of lump sum awards as may be allocated to
their respective interests in any condemnation proceedings; provided that Tenant
shall not be entitled to receive any award for Tenant’s loss of its leasehold
interest, the right to such award
being hereby assigned by Tenant to Landlord.
 
27.                    SALE BY LANDLORD.
 
In event of a sale or conveyance by Landlord of the Building to a purchaser
which assumes Landlord’s obligations hereunder in writing, the same shall
operate to release Landlord from any future liability upon any of the covenants
or conditions expressed or implied, herein contained in favor of Tenant, and in
such event Tenant agrees to look solely to the responsibility of the successor
in interest of Landlord in and to this Lease. Except as set forth in this
Paragraph this Lease shall not be affected by any such sale, and Tenant agrees
to attorn to the purchaser or Landlord’s assignee. If any security has been
given by Tenant to secure the faithful performance of any of the covenants of
this Lease, Landlord may transfer or deliver said security, as such, to
Landlord’s successor in interest and thereupon Landlord shall be discharged from
any further liability with regard to said security, provided that any successor
shall not be liable for such security unless such successor receives the same.
Notwithstanding the generality of the foregoing, this provision shall not serve
to release or relieve the entity identified as Landlord first above written
(namely, TriQuint Optoelectronics, Inc.), or any affiliate thereof, from their
respective obligations to Tenant under that certain Asset Purchase Agreement
dated as of April 14, 2005 between said Landlord and Tenant.
 
28.                    ESTOPPEL CERITIFICATES.
 
Within ten business days following receipt of written request which Landlord may
make from time to time, Tenant shall execute and deliver to Landlord or any
prospective Landlord or mortgagee or prospective mortgagee a sworn statement
certifying: (a) the date of commencement of this Lease, (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications hereto, that this Lease is in frill force and effect, as modified,
and stating the date and nature of such modifications), (c) the date to which
the rent and other sums payable under this Lease have been paid, and (d) the
fact that there are no current defaults under this Lease by either Landlord or
Tenant except as specified in Tenant’s statement, and (e) such other matters
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Paragraph may be relied upon by any mortgagee, beneficiary or
purchaser and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant hereby irrevocably
appoints Landlord or if Landlord is a trust, Landlord’s beneficiary or agent, as
attorney-in-fact for Tenant with full power and authority to execute and deliver
in the name of Tenant such estoppel certificate. If Tenant fails to deliver the
same within such ten (10) day period and such certificate as signed by Landlord,
Landlord’s beneficiary or agent, as the case may be, shall be fully binding on
Tenant, if Tenant fails to deliver a contrary certificate within five days after
receipt by Tenant of a copy of the certificate executed by Landlord, Landlord’s
beneficiary or agent, as the case may be, on behalf of Tenant.
 
29.                    SURRENDER OF PREMISES.
 
Tenant shall, at least 90 days before the last day of the Term arrange to meet
Landlord for a joint inspection of the Premises. In the event of Tenant’s
failure to arrange such joint inspection, Landlord’s
inspection at or after Tenant’s vacating the Premises shall be conclusively
deemed correct for purpose of determining Tenant’s responsibility for repairs
and restoration.
 
At the end of the Term or any renewal thereof or other sooner termination of
this Lease, Tenant will peaceably deliver up to Landlord possession of the
Premises, together with all improvements or additions upon or belonging to the
same, by whomsoever made, in the same condition as received or first installed
broom clean and free of all debris, ordinary wear and tear and damage by fire,
earthquake, Act of God, or the elements alone excepted. Tenant may, upon
termination of this Lease, remove all movable partitions of less than full
height from floor to ceiling, counters, and other personal property and trade
fixtures of Tenant removable without material damage to such property or the
Premises previously installed by Tenant, at Tenant’s sole cost, title to which
shall be in Tenant until such termination repairing such damage caused by such
removal. Property not so removed shall be deemed abandoned by Tenant and title
to the same shall thereupon pass to Landlord under this Lease as by a bill of
sale. Upon request by Landlord, Tenant shall remove any or all permanent
improvements or additions to the Premises installed at Tenant’s cost and all
movable partitions, counters and other personal property of Tenant removable
without material damage to such property or the Premises which may be left by
Tenant and repair any damage resulting from such removal. Tenant shall indemnify
Landlord against any loss or liability resulting from delay by Tenant in so
surrendering the Premises, including without limitation any claims made by any
succeeding tenant founded on such delay.
 
All obligations of Tenant hereunder not fully performed as of the expiration or
earlier termination of the Term of this Lease shall survive the expiration or
earlier termination of the Term. Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary: (i) to repair, restore and broom clean the Premises as provided
herein, removing Tenant’s personal property if necessary; and (ii) to discharge
Tenant’s obligation for unpaid amounts due Landlord. All such amounts shall be
used and held by Landlord for payment of such obligations of Tenant, with Tenant
being liable for any additional costs upon demand by Landlord, or with any
excess to be returned to Tenant after all such obligations have been determined
and satisfied.
 
30.                    NOTICES.
 
Any notice or document required or permitted to be delivered hereunder shall be
in writing and shall be effective upon delivery, if personally delivered. All
notices shall be personally delivered or sent by United States Mail, postage
prepaid, Certified or Registered Mail and Receipted the next business day after
being deposited with a nationally recognized overnight delivery service,
addressed to the parties hereto at the respective addresses set forth on the
Reference Page, or at such other address as they have theretofore specified by
written notice delivered in accordance herewith.
 
31.                    TAXES PAYABLE BY TENANT.
 
In addition to rent and other charges to be paid by Tenant hereunder, Tenant
shall reimburse to Landlord, upon demand, any and all taxes payable by Landlord
(other than net income taxes or ad valorem taxes) whether or not now customary
or within the contemplation of the parties hereto: (a) upon, allocable to, or
measured by or on the gross or net rent payable hereunder, including without
limitation
any gross income tax, sales tax or excise tax levied by the State, any political
subdivision thereof, or the Federal Government with respect to the receipt of
such rent; or (b) upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy of the Premises or
any portion thereof; including any sales, use or service tax imposed as a result
thereof; or (c) upon or measured by Tenant’s gross receipt or payroll or the
value of Tenant’s equipment, furniture, fixtures, and other personal property of
Tenant or leasehold improvements, alterations, additions, located in the
Premises; or (d) upon this transaction or any document to which Tenant is a
party creating or transferring an interest or an estate in the Premises.
 
In addition to the foregoing, Tenant agrees to pay, before delinquency, any and
all taxes levied or assessed against Tenant and which become payable during the
Term upon Tenant’s equipment, furniture, fixtures, and other personal property
of Tenant located in the Premises.
 
32.                    DEFINED TERMS AND HEADINGS.
 
The paragraph headings herein are for convenience of reference and shall in no
way define, increase, limit, or describe the scope or intent of any provision of
this Lease. Any indemnification of, insurance of, or option granted to Landlord
shall also include or be exercisable by Landlord’s trustee, beneficiary, agents
and employees, as the case may be. In any case, where this Lease is signed by
more than one person, the obligations hereunder shall be joint and several. The
terms “Tenant” and “Landlord” or any pronoun used in place thereof shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, marital communities, firms, or corporations, and their and each of
heir respective successors, executors, administrators, and permitted assigns,
according to the context hereof. Tenant agrees to furnish promptly upon demand a
corporate resolution, proof of due authorization by partners, or other
appropriate documentation evidencing the due authorization of Tenant to enter
into this Lease. The term “rentable area” shall mean the rentable area of the
Premises or the Building as calculated by Landlord on the basis of the plans and
specifications (which were available for inspection by Tenant at the time the
Lease was executed) of the Building and including a proportionate share of any
common areas. Tenant hereby consents and agrees that the calculation of rentable
area on the Reference Page shall be controlling.
 
33.                    ENFORCEABILITY.
 




--------------------------------------------------------------------------------




If for any reason whatsoever any of the provisions hereof shall be void,
unenforceable or ineffective, all of the other provisions shall be and remain in
full force and effect.
 
34.                    REAL ESTATE BROKERS.
 
Each of the parties (i) represents and warrants to the other that it has not
dealt with any broker or finder in connection with this Lease, except as
described on the Reference Page; and (ii) indemnifies and holds the other
harmless from any and all losses, liability, costs or expenses (including
attorneys’ fees) incurred as a result of any breach of the foregoing warranty.
Landlord shall be solely responsible for brokerage fees payable to the brokers
listed on the Reference Page.
35.                    TIME AND APPLICABLE LAW.
 
Time is of the essence of this Lease and all of its provisions. This Lease shall
in all respects be governed by the laws of the state in which the Building is
located.
 
36.                    PARKING.
 
Tenant shall have the right to use in common with other tenants or occupants of
the Building, all of the automobile parking spaces at the Building, as shown on
Exhibit A-2. Tenant shall not at any time park or permit the parking of Tenant’s
vehicles, or the vehicles of others, adjacent to loading areas or so as to
interfere in any way with the use of such areas. Tenant shall not park or permit
to be parked any inoperative vehicles or equipment on any portion of the parking
or loading areas.
 
37.                    SUCCESSORS AND ASSIGNS.
 
Subject to Paragraph 13 hereof the obligations of this Lease shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that Landlord and each successive owner of the
Property shall be liable only for obligations accruing during the period of its
ownership or interest and the liability of Landlord hereunder shall be limited
to Landlord’s stake or other title or interest in the Property. Landlord shall
have no personal liability under any of the terms, conditions or covenants of
this Lease and Tenant shall look solely to the equity of Landlord in the
Property of which the Premises form a part and no other assets for the
satisfaction of any claim, remedy or cause of action accruing to Tenant.
 
38.                    ENTIRE AGREEMENT.
 
It is expressly understood and agreed by and between the parties hereto that
this lease and the riders attached hereto and forming a part hereof set forth
all the promises, agreements, conditions and understandings between Landlord or
its agents and Tenant relative to the Premises, and that there are no promises,
agreements, conditions or understandings, either oral or written, between them
other than are herein set forth. It is further understood and agreed that,
except as herein otherwise provided, no subsequent alteration, amendment, change
or addition to this lease shall be binding upon Landlord or Tenant unless
reduced to writing and signed by them.
 
39.                    HEADINGS AND TERMS.
 
The title and headings and table of contents of this Lease are for convenience
of reference only and shall not in any way be utilized to construe or interpret
the agreement of the parties as otherwise set forth herein. The term “Landlord”
and term “Tenant” as used herein shall mean, where appropriate, all persons
acting by or on behalf of the respective parties, except as to any required
approvals, consents or amendments, modifications or supplements hereunder when
such terms shall only mean the parties originally named on the first page of
this Lease as Landlord and Tenant, respectively, and their agents so authorized
in writing.


40.                    EXAMINATION NOT OPTION.
 
Submission of this Lease shall not be deemed to be a reservation of the
Premises. Landlord shall not be bound hereby until its delivery to Tenant of an
executed copy hereof signed by Landlord, already having been signed by Tenant,
and until such delivery Landlord reserves the right to exhibit and lease the
Premises to other prospective tenants.
 
41.                    RECORDATION.
 
Neither Landlord nor Tenant shall record this Lease or a short form memorandum
hereof without the prior written consent of the other party, and the party
offering the same for recording shall pay all charges and taxes-incident
thereto.
 




--------------------------------------------------------------------------------




42.                    LIMITATION OF LANDLORD’S LIABILITY.
 
The obligations of Landlord herein are intended to be binding only on the
property of the entity acting as Landlord and shall not be personally binding,
nor shall any resort be had to the private properties of, any of its trustees or
board of directors and officers, as the case may be, its investment manager, the
general partners thereof or any employees or agents of Landlord, or the
investment manager.
 
43.                    REPRESENTATIONS AND WARRANTIES.
 
Landlord represents and warrants to and agrees with Tenant as follows:
 
(a)                       Landlord is equitable owner of the Premises, the
Building and the Property.
 
(b)                      Landlord is a limited partnership duly organized and
validly existing under the laws of Pennsylvania; Landlord has full power and
authority under the laws of Pennsylvania to execute and deliver this lease and
to perform its obligations hereunder, the signatory hereto on behalf of Landlord
has full power and authority to bind Landlord; and all requisite actions
necessary to authorize Landlord to execute and deliver this Lease and to perform
its obligations hereunder have been taken. All requisite actions necessary to
authorize Landlord to execute and deliver this Lease and to perform, its
obligations hereunder have been taken.
 
44.                    GOVERNING LAW.
 
This Lease shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.
 
45.                    WAIVERS.
 
No delay or forbearance by Landlord in exercising any right, or remedy hereunder
or in undertaking or performing any act or matter which is not expressly
required to be undertaken by Landlord shall be construed, respectively, to be a
waiver of Landlord’s rights or to represent any agreement by Landlord to
undertake or perform such act or matter thereafter.


46.                    FORCE MAJEURE.
 
Landlord or Tenant shall be excused for the period of any delay in the
performance of any of its obligations hereunder (other than payment of Rent)
when prevented from so doing by cause or causes beyond its control which shall
include, without limitation, all labor disputes, inability to obtain any
material or services, civil commotion or Acts of God.
 
47.                    WAIVER OF TRIAL BY JURY.
 
It is mutually agreed by and between Landlord and Tenant that the respective
parties hereto shall and then hereby do waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other.
 
48.                    SEVERABILITY.
 
Each covenant and agreement in this Lease shall for all purposes be construed to
be separate and or the application thereof shall to any extent be invalid,
illegal or otherwise unenforceable, the remainder of this Lease, and the
application of such provision other than as invalid, illegal or unenforceable,
shall not be effected thereby, and such provisions in this Lease shall be valid
and enforceable to the fullest extent permitted by law.
 
IN WITNESS WHEREOF, the parties hereto, have caused this Agreement to be
executed the date first mentioned.
 
 




--------------------------------------------------------------------------------




LANDLORD:
 
TENANT:
 
 
 
TRIQUINT OPTOELECTORONICS, INC.
 
CYOPTICS, INC.
 
 
 
/s/ Stephanie Welty
 
/s/ Ed Coringrato
By:
Stephanie Welty
 
By:
Ed Coringrato
Title:
VP, Finance
 
Title:
President and CEO
Date:
4/29/2005
 
Date:
April 29, 2005

 




 
 




--------------------------------------------------------------------------------




ADDENDUM
 
Hazardous Materials
 
Except as otherwise set forth in Paragraph 1(b) of the Lease, Tenant agrees that
Tenant, its agents and contractors shall not use, manufacture, store or dispose
of any flammable explosives, radioactive materials, hazardous wastes or
materials, toxic wastes or materials, or other similar substances (collectively
“Hazardous Materials”) on under or about the Premises, provided that Tenant may
handle, store, use or dispose of products (i) containing small quantities or
Hazardous Materials, which products are of a type customarily found in offices
and households (such as aerosol cans containing insecticides, toner for copiers,
paints, pain remover, and the like), provided further that Tenant shall handle,
store, use and dispose of any, such Hazardous Materials in a safe and lawful
manner and shall not allow such Hazardous Materials to contaminate the Premises
or the environment; or (ii) necessary to conduct the Permitted Use of the
Premises described in Paragraph 1(b).
 
If Landlord, in its sole discretion, believes that the Premises or the
environment have become contaminated with Hazardous Materials, in breach of the
provisions of this Lease, Landlord, in addition to its other rights under this
Lease, may enter upon the Premises and obtain samples from the Premises,
including the soil and groundwater under the Premises, for the purposes of
analyzing the same to determine whether and to what extend the Premises or the
environment have become so contaminated, Tenant shall reimburse Landlord for the
reasonable costs of such inspection, sampling and analysis.
 
Without limiting the above, Tenant shall indemnify and hold harmless Landlord
from and against any and all claims, losses, liabilities, damages, costs and
expenses, including without limitation, reasonable attorneys fees and costs,
arising out of or in any way connected with the use, manufacture, storage, or
disposal of Hazardous Materials by Tenant, its agents or contractors on, under
or about the Premises including, without limitation, the cost of any required or
necessary repair, cleanup or detoxification and the preparation of any closure
or other required plans in connection herewith. The indemnity obligations of
Tenant under this clause shall survive any termination of the Lease.




--------------------------------------------------------------------------------




EXHIBIT “A1”
LEGAL DESCRIPTION


ALL THAT CERTAIN tract of land located in Upper Macungie Township, Lehigh
County, Pennsylvania known as Lot 3, as shown on and described in accordance
with a Minor Subdivision Plan for Agere Systems, Inc., prepared by Barry Isett &
Associates, Inc., Tradetown, Pennsylvania, dated October 22, 2001, last revised
February, 29, 2002 and recorded at Lehigh County Document ID No. 7025857,
Document ID No. 7025858, Document ID No. 7025859, on August 28, 2002; and
Document ID No. 7049645 on December 13, 2002, bounded and described as follows
to with.
 
BEGINNING at the intersection of the Northerly ultimate right of way line of
S.R. 0222 (100 foot right of way and the Easterly property line of lot 1 as
shown on aforesaid Minor Subdivision Plan, thence along the lands of said Lot 1
the following seven coursed and distances: (1) North 16 degrees 30 minutes 00
seconds East, 177.27 feet; (2) along a circular curve to the right, having a
radius of 530.00 feet and a central angle of 28 degrees 10 minutes 08 seconds
(chord bearing and distance of North 30 degrees 35 minutes 04 seconds East,
257.95 feet), the arc length of 260.57 feet; (3) North 44 degrees 40 minutes 08
seconds East, 55.66 feet; (4) along a circular curve to the right, having a
radius of 418.06 feet and a central angle of 38 degrees 56 minutes 58 seconds
(chord bearing and distance of North 25 degrees 51 minutes 23 seconds West
278.75 feet), the arc length of 284.20 feet; (5) North 06 degrees 22 minutes 55
seconds West 105.56 feet; (6) along a circular curve to the left, having a
radius of 275.00 feet and a central angle of 87 degrees 16 minutes 23 seconds
(chord bearing and distance of North 50 degrees 01 minute 06 seconds West,
379.55 feet); the arc length of 418.88 feet, (7) North 03 degrees 39 minutes 18
seconds West, 50.00 feet to the Southerly ultimate right of way line of Hans
Hill Road the following sixteen courses and distances: (1) North 86 degrees 20
minutes 42 seconds East, 558.25 feet; (2) North 86 degrees 35 minutes 18 seconds
East, 572.50 feet; (3) along a circular curve to the right, having a radius of
1,155.00 feet and a central angle of 06 degrees 51 minutes 26 seconds (chord
bearing and distance of South 89 degrees 58 minutes 59 seconds East, 138.15
feet), the arc length of 138.23 feet; (4) South 86 degrees 33 minutes 16 seconds
East, 348.58 feet; (5) along a circular curve to the left, having a radius of
830.00 feet and a central angle of 03 degrees 29 minutes 59 seconds (chord
bearing and distance of South 88 degrees 18 minutes 16 seconds East 50.69 feet);
the arc length of 50.70 feet; (6) North 89 degrees 56 minutes 44 seconds East,
206.85 feet; (7) along a circular curve to the right having a radius of 755.00
feet and a central angle of 24 degrees 08 minutes 38 seconds (chord bearing and
distance of South 77 degrees 58 minutes 57 seconds East, 315.80 feet); the arc
length of 318.15 feet; (8) South 65 degrees 54 minutes 39 seconds East, 682.47
feet; (9) along a circular curve to the left, having a radius of 1,280.00 feet
and a central angle of 02 degrees 13 minutes 29 seconds (chord bearing and
distance of South 67 degrees 01 minutes 24 seconds East, 49.70 feet), the arc
length or 49.70 feet; (10) South 68 degrees 08 minutes 09 seconds East, 431.15
feet; (11) along a circular curve to the right, having a radius of 230.00 feet
and a central angle of 34 degrees 33 minutes 46 seconds (chord bearing and
distance of South 50 degrees 51 minutes 14 seconds East, 136.65 feet); the arc
length of 138.74 feet, (12) along a circular curve to the left, having a radius
of 318.34 feet and a central angle of 29 degrees 51 minutes 07 seconds (chord
bearing and distance of South 48 degrees 29 minutes 53 seconds East, 163.99
feet), the arc length of 165.86 feet; (13) South 63 degrees 25 minutes 27
seconds East, 406.25 feet; (14) South 62 degrees 09 minutes 53 seconds East,
329.07 feet; (15) along a circular curve to the left, having a radius of
2,130.00 feet and a central angle of 03 degrees 43 minutes 28 seconds (chord
bearing and distance of South 64 degrees 01 minute 37 seconds, East, 138.43
feet), the arc length or 138.46 feet; (16) South 65 degrees 53 minutes 21
seconds East, 191.84 feet to the Westerly property line of lands of Ralph C.
Derr; thence along said lands of Ralph C. Derr the following five courses and
distances; (1) South 27 degrees 44 minutes 28 seconds West, 168.94 feet;
(2) south 66 degrees 31 minutes 26 seconds East 70.70 feet; (3) South 24 degrees
57 minutes 00 seconds West, 89.86 feet; (4) South 71 degrees 56 minutes 50
seconds East, 92.88 feet; (5) North 70 degrees 46 minutes 14 seconds East,
173.55 feet to the Westerly property line of Lot 2 as shown on aforesaid Minor
Subdivision Plan, thence along said property line of Lot 2, South 15 degrees 29
minutes 13 seconds West, 971.56 feet to the aforesaid Northerly ultimate right
of way line of S.R. 0222 (100 foot right of way); thence along said Northerly
ultimate right of way line of S.R. 0222, North 73 degrees 30 minutes 47 seconds
West, 457.51 feet to the Easterly property line of the lands of Verne A.
Seagreaves, thence along said lands of Verne A. Seagreaves the following three
courses and distances (1) North 16 degrees 29 minutes 04 seconds East, 150.01
feet; (2) North 73 degrees 29 minutes 16 seconds West, 193.10 feet; (3) South 03
degrees 12 minutes 45 seconds West, 134.01 feet to the aforesaid Northerly
ultimate right of way line of S.R. 0222, thence along said right of way North 73
degrees 30 minutes 00 seconds West, 3,717.44 feet to the point of beginning.
 
BEING Tax Parcel No. 545408213261-1.




--------------------------------------------------------------------------------








[a1011.jpg]




--------------------------------------------------------------------------------




Building Location Plan A-3
 
Building Color corresponds with colored floor plan attached.


[a1012.jpg]




--------------------------------------------------------------------------------




[a1013.jpg]




--------------------------------------------------------------------------------




[a1014.jpg]




--------------------------------------------------------------------------------




[a1015.jpg]




--------------------------------------------------------------------------------




[a1016.jpg]






--------------------------------------------------------------------------------




EXHIBIT “B”


TENANT IMPROVEMENTS
 
Tenant accepts the Premises in As-is / where-is condition. Landlord shall have
no responsibility to perform any tenant improvements.




--------------------------------------------------------------------------------




EXHIBIT “C”


RULES AND REGULATIONS


[TO BE ATTACHED]




--------------------------------------------------------------------------------




[a1017.jpg]




--------------------------------------------------------------------------------




[a1018.jpg]




--------------------------------------------------------------------------------




[a1019.jpg]




--------------------------------------------------------------------------------




[a10110.jpg]




--------------------------------------------------------------------------------




[a10111.jpg]




--------------------------------------------------------------------------------




[a10112.jpg]




--------------------------------------------------------------------------------




[a10113.jpg]




--------------------------------------------------------------------------------




[a10114.jpg]




--------------------------------------------------------------------------------






EXHIBIT “D”


COST ALLOCATION
 
 
 
Estimated
Total Cost
 
TriQuint
portion
 
Anthem
portion
 
Comments
ANTHEM COSTS SOLELY
 
 


 
 


 
 


 
 
Facility Manager — Bruce George
 
$
110,000


 
$0
 
$
110,000


 
B. George to Anthem, terms to be agreed
Property Insurance (ordinary hazard)
 
$
112,000


 
$0
 
$
112,000


 
 
Property Taxes
 
$
706,908


 
$0
 
$
706,908


 
 
Landscaping service/snow removal
 
$
50,000


 
$0
 
$
50,000


 
 
Diesel fire pump service
 
$
3,000


 
$0
 
$
3,000


 
Cost to maintain sprinkler pump
Pest control
 
$
2,500


 
$0
 
$
2,500


 
 
Elevator service
 
$
12,000


 
$0
 
$
12,000


 
 
 
 
$
996,408


 
$0
 
$
996,408


 
 
TRIQUINT/ANTHEM SHARED COSTS
 
 


 
 


 
 


 
 
Berkshire fire detection system
 
$
25,000


 
$
16,675


 
$
8,325


 
 
Fire extinguisher and hose rack service
 
$
7,000


 
$
4,632


 
$
2,331


 
 
Natural Gas
 
$
600,000


 
$
500,000


 
$
100,000


 
 
Public water supply-LCA
 
$
80,000


 
$
80,000


 
$0
 
 
Sewer service — UMT
 
$
100,000


 
$
100,000


 
$0
 
 
Electric-estimated (5)
 
$
1,200,000


 
$
1,150,000


 
$
50,000


 
 
Boiler inspection — dept. of labor
 
$
1,000


 
$
1,000


 
$0
 
 
Chiller service
 
$
35,000


 
$
35,000


 
$0
 
 
Boiler service
 
$
40,000


 
$
40,000


 
$0
 
 
 
 
$
2,088,000


 
$
1,927,337


 
$
160,658


 
 
Subtotal
 
$
3,084,408


 
$
1,927,337


 
$
1,157,064


 
 
TRIQUINT OPERATING COSTS — estimated
 
 


 
 


 
 


 
 
Salaries/Contracts
 
$
300,000


 
$
300,000


 
$0
 
 
Salaries-staff
 
$
200,000


 
$
200,000


 
$0
 
 
Copiers
 
$
15,000


 
$
15,000


 
$0
 
 
Janitorial services
 
$
75,000


 
$
75,000


 
$0
 
 
Bulk Gases
 
$
425,000


 
$
425,000


 
$0
 
 
Fuel oil
 
$0
 
$0
 
$0
 
 
Recycling
 
$
3,000


 
$
3,000


 
$0
 
 
Emergency generator service
 
$
3,000


 
$
3,000


 
$0
 
 
UPS service- Liebert
 
$
8,000


 
$
8,000


 
$0
 
 
Water treatment
 
$
15,000


 
$
15,000


 
$0
 
 
GE - emergency switchgear service
 
$
10,000


 
$
10,000


 
$0
 
 
Combustible gas monitor service
 
$
13,000


 
$
13,000


 
$0
 
 
Wastewater sampling service
 
$
3,000


 
$
3,000


 
$0
 
 
Chemical disposal service
 
$
10,000


 
$
10,000


 
$0
 
 
DI water system
 
$
8,000


 
$
8,000


 
$0
 
 
Motor generator UPS service
 
$
7,000


 
$
7,000


 
$0
 
 
Scales air compressor part/service
 
$
15,000


 
$
15,000


 
$0
 
 
Siemens BAS/security system
 
$
35,000


 
$
35,000


 
$0
 
 





--------------------------------------------------------------------------------




Vibration analysis on fans and pumps
 
$
7,000


 
$
7,000


 
$0
 
 
Trash and paper recycling
 
$
10,000


 
$
10,000


 
$0
 
 
Water softener salt
 
$
10,000


 
$
10,000


 
$0
 
 
MDA monitor maint.
 
$
8,000


 
$
8,000


 
$0
 
 
Misc. parts end repairs
 
$
50,000


 
$
50,000


 
$0
 
 
Security systems
 
$
5,000


 
$
5,000


 
$0
 
 
EH&S
 
$
25,000


 
$
25,000


 
$0
 
 
 
 
$
1,260,000


 
$
1,260,000


 
$0
 
 





--------------------------------------------------------------------------------




EXHIBIT “E”


FORM-OF GUARANTY
 
GUARANTY OF LEASE
 
THIS GUARANTY OF LEASE is attached to and is hereby made a part of that certain
Lease Agreement dated                                      2005 (the “Lease”),
between CyOptics, Inc. (“Tenant”) and TriQuint Optoelectronics, Inc., whose
interest as lessor is being assigned to
                                  (“Landlord”) by an assignment dated of even
date herewith (the “Assignment”).
 
FOR VALUE RECEIVED and in consideration of and as an inducement to Landlord
entering into the Assignment, the undersigned guarantor, TriQuint
Semiconductor, Inc. (“Guarantor”), unconditionally and continuously guarantees
to Landlord, its successors and assigns, the full and timely payment by Tenant
of all Annual Base Rent due and owing under the Lease from and after the date
hereof dining the Initial Term, as those capitalized terms are defined in the
Lease, or until the Lease is assigned or the Premises are sublet by Tenant.
 
This Guaranty and the obligations of Guarantor hereunder shall not be terminated
or impaired by reason of the granting by Landlord of any indulgences to Tenant
or the assertion by Landlord against Tenant of any of Landlord’s rights or
remedies under the Lease, or by the relief of Tenant from any of Tenant’s
obligations under the Lease by operation of law or otherwise, whether or not
Guarantor has received notice of same. Guarantor waives all suretyship defenses,
notice of any breach by Tenant, and right to a jury trial
 
Landlord’s delay or failure to insist upon the strict performance or observance
of any obligation of Tenant under the Lease or to exercise any right or remedy
available under the Lease or at law or in equity, shall not be construed to be a
waiver of Landlord’s prerogative to insist upon such strict performance or
observance or to exercise any such right or remedy. Receipt by Landlord of rent
or other payment with knowledge of a breach of any term or condition of the
Lease shall not be construed to be a waiver of such breach.
 
The liability of Guarantor hereunder shall not be affected or limited by: the
release or discharge of Tenant in any creditors’ receivership, bankruptcy or
other proceedings; the impairment, limitation or modification of the liability
of the Tenant or the estate of the Tenant in bankruptcy, or of any remedy for
the enforcement of Tenant’s said liability under the Lease, resulting from the
operation of any present or future provision of the federal bankruptcy laws or
other statutes or from the decision in any court the rejection or disaffirmance
of the Lease in any such proceedings; any disability or other defense of Tenant;
or the cessation from any cause whatsoever, of the liability of Tenant.
 


 




--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION OF LEASE
 
This ASSIGNMENT AND ASSUMPTION OF LEASE (the “Assignment”) is made as of the
         day of June, 2005, between TriQuint Optoelectronics, Inc., a Delaware
corporation (“Assignor”), and Hamilton TEK Partners, L.P., a Pennsylvania
limited partnership (“Assignee”).
 
For and in consideration of the sum of Ten Dollars ($10.00) and other valuable
consideration to it in hand paid by Assignee to Assignor, the conveyance by
Assignor to Assignee of all that certain real property commonly known as 9999
Hamilton Boulevard, Breinigsville, PA 18031 (the “Property”), and the mutual
covenants herein contained, the receipt and sufficiency of the foregoing
consideration being hereby acknowledged by the parties hereto, Assignor hereby
assigns, transfers, sets over and conveys to Assignee all of Assignor’s right,
title and interest in, to, and under that certain Lease Agreement for a portion
of the Property by and between Assignor and CyOptics, Inc., dated as of
April 29, 2005 (the “Lease”).
 
Effective only from and after the date hereof and by acceptance hereof, Assignee
assumes and agrees to be bound by and agrees to perform all of Assignor’s
obligations solely as the same are set forth in writing in the Lease.
 
Assignee shall indemnify and hold Assignor harmless from and against any
actions, suits, proceedings or claims, and all costs and expenses (including,
without limitation, reasonable attorneys’ fees incurred in connection
therewith), based upon or arising out of any breach or alleged breach of the
Lease or out of any other statement of facts connected with the Lease occurring
or alleged to have occurred after the date hereof. Assignor shall indemnify and
hold Assignee harmless from and against any actions, suits, proceedings or
claims, and all costs and expenses (including, without limitation, reasonable
attorneys’ fees incurred in connection therewith), based upon or arising out of
any breach or alleged breach of the Lease or out of any other statement of facts
connected with the Lease occurring or alleged to have occurred up to and
including the date hereof
 
This Assignment shall be binding upon and inure to the benefit of Assignor and
Assignee and their respective heirs, executors, administrators, successors and
assigns.
 
This Assignment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.




EN WITNESS WHEREOF, Assignor and Assignee have each executed this Assignment as
of the date first written above.
 
ASSIGNOR:
 
ASSIGNEE:
 
 
 
TriQuint Optoelectronics, Inc., a Delaware
 
Hamilton TEK Partners, L.P., a
corporation
 
Pennsylvania limited partnership
 
 
 
 
 
 
By:
/s/ Stephanie Welty
 
By:
/s/ [ILLEGIBLE]
 
Stephanie Welty
 
Name:
[ILLEGIBLE]
 
Vice President of Finance
 
Title:
[ILLEGIBLE]





--------------------------------------------------------------------------------




SUBORDINATION, NON-DISTURBANCE


AND ATTORNMENT AGREEMENT
 


 
THIS SUBORDINATION, NO-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”),
dated July 13, 2005, is entered into by and among Optics, Inc., a Delaware
corporation with offices at 7360 Windsor Drive, Allentown, PA 18106 (the
“ILLEGIBLE”), and Hamilton TEK Partners, L.P., a Pennsylvania limited
partnership with offices at 120 ILLEGIBLE Germantown Pike, Plymouth Meeting, PA
19462 (the “Landlord”), and SOVEREIGN BANK, ILLEGIBLE offices at 1500 Market
Street, Concourse Level, Philadelphia, Pennsylvania 19102 (the “Lender).
 
W I T N E S S E T H:
 
WHEREAS, Landlord is the holder of a fee interest in the real property commonly
ILLEGIBLE as TEK Park, Breinigsville, Pennsylvania (the “Property”), a portion
of which consists of 769 square feet of rentable floor area in a building at
9999 Hamilton Boulevard, Breningsville, Lehigh ILLEGIBLE, Pennsylvania (the
“Premises”) is leased to Tenant pursuant to a Lease, dated as of April 29,
ILLEGIBLE between the Tenant and Landlord’s predecessor in interest TriQuint
Optoelectronics, Inc. (the “ILLEGIBLE”), leasing the Property to Tenant;
 
WHEREAS, Lender has agreed to make a certain mortgage loan (the “Loan”) to
ILLEGIBLE, which will be evidenced by Landlord’s Promissory Note in such amount
(the “Note”) and ILLEGIBLE by, among other things, a certain Construction Loan
Agreement, Mortgage, Security Agreement, ILLEGIBLE of Rents and Leases,
Collateral Security Agreement, Collateral Assignment Security ILLEGIBLE and all
other related security and loan documents of even date (the “Mortgage”)
encumbering Property, which Mortgage is to be recorded contemporaneously
herewith;
 
WHEREAS, Lender, Landlord and Tenant desire to confirm their understanding with
ILLEGIBLE to the Lease and the Loan and the rights of Tenant and Lender
thereunder.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements ILLEGIBLE
herein and for other good and valuable consideration, the receipt and
sufficiency of which are ILLEGIBLE acknowledged, the parties hereto agree as
follows:
 
1.  Subordination. Notwithstanding anything to the contrary set forth in the
Lease, ILLEGIBLE subordinates and subjects the Lease and the leasehold estate
created thereby and all of Tenant’s ILLEGIBLE thereunder to the Mortgage and the
liens thereof and all advances and rights of Lender thereunder ILLEGIBLE to any
and all renewals, modifications, consolidations, replacements and extensions
thereof, as fully ILLEGIBLE as if the Mortgage and all of its renewals,
modifications, consolidations, replacements and extensions ILLEGIBLE been
executed, delivered and recorded prior to execution of the Lease. Without
affecting the ILLEGIBLE subordination, Lender may, from time to time: (a) extend
by renewal or otherwise and in ILLEGIBLE or in part, the terms of payment or
performance of any obligation secured by the Mortgage; release, surrender,
exchange or modify any obligation secured by the Mortgage, or any security for
ILLEGIBLE obligation; or (c) settle or compromise any claim with respect to any
obligation secured by the mortgage or against any person who has given security
for any such obligation.


2.  Non-Disturbance. If, at any time, Lender or any of Lender’s successors or
assigns who shall acquire the interest of Landlord under the Lease through a
foreclosure of the Mortgage, the exercise of the power of sale under the
Mortgage, a deed-in-Iieu of foreclosure or otherwise (such party being a “New
Owner”) shall succeed to the interests of Landlord under the Lease, then so long
as (i) the Lease is then in full force and effect, and (ii) no default shall
have occurred and be continuing (collectively, a “Default”) by Tenant under the
Lease, the Lease shall continue in full force and effect as a direct lease
between the New Owner, as successor Landlord and Tenant, upon and subject to all
of the terms, covenants and conditions of the Lease for the balance of the term
thereof, Tenant hereby agrees to attorn to and accept any such New Owner as
landlord under the Lease and to be bound by and perform all of the obligations
imposed by the Lease, and Lender, or any such New Owner of the Property, agrees
that it will not disturb the possession of Tenant and will be bound by all of
the obligations imposed on the Landlord by the Lease; provided, however, that
any New Owner shall not be:
 
(a) liable for any act or omission of a prior landlord (including Landlord)
arising prior to the date upon which the New Owner shall succeed to the
interests of Landlord under the Lease; or
 




--------------------------------------------------------------------------------




(b) subject to any claims, offsets or defenses which Tenant might have against
any prior landlord (including Landlord) arising prior to the date upon which the
New Owner shall succeed to the interests of Landlord under the Lease; or
 
(c) bound by any rent or additional rent which Tenant might have paid in advance
to any prior landlord (including Landlord) for a period in excess of one
(1) month or by any security deposit, cleaning deposit or other prepaid charge
which Tenant might have paid in advance to any prior landlord (including
Landlord), except to the extent that such New Owner actually comes into
exclusive possession of the same; or
 
(d) bound by any assignment (except as permitted by the Lease) surrender,
release, waiver, cancellation, amendment or modification of the Lease made
without the written consent of Lender; or
 
(e) responsible for the making of any improvement to the Property or repairs in
or to the Property in the case of damage or destruction of the Property or any
part thereof due to fire or other casualty or by reason of condemnation unless
such New Owner shall he obligated under the Lease to make such repairs; or
 
(f) obligated to make any payment to Tenant except for the timely return of any
security deposit actually received by such New Owner.
 
Nothing contained herein shall prevent Lender from naming or joining Tenant in
any foreclosure or other action or proceeding initiated by Lender pursuant to
the Mortgage to the extent necessary under applicable law in order for Lender to
avail itself of and complete the foreclosure or other remedy, but such naming or
joinder shall not be in derogation of the rights of Tenant as set forth in this
Agreement.
 
3. Cure by Lender of Landlord Defaults. Tenant agrees that from and after the
date hereof, in the event of any act or omission by Landlord that would give
Tenant the right, either immediately or after the lapse of time, to terminate or
cancel the Lease or to claim a partial or total eviction, or to abate or reduce
rent. Tenant will not exercise any such right until Tenant has given written
notice of such act or omission to Lender and Lender has failed within thirty
(30) days after both receipt of such notice by Lender and the time when Lender
shall have become entitled under the Mortgage to remedy the same, to commence to
cure such act or omission within such period and thereafter diligently prosecute
such cure to completion. Notwithstanding the foregoing, if Lender cannot
commence such cure without possession of the Property, Tenant will not exercise
any such right if Lender commences judicial or non judicial proceedings to
obtain possession within such period and thereafter diligently prosecutes such
efforts and cure to completion. Further, Tenant shall not as to Lender, require
cure of any such act or omission which is not susceptible to cure by Lender.
 
4.  Payments to Lender and Exculpation of Tenant. Tenant is hereby notified that
the Lease and the rent and all other sums due thereunder have been assigned to
Lender as security for the Loan. In the event that Lender or any future party to
whom Lender may assign the Mortgage notifies Tenant of a default under the
Mortgage and directs that Tenant pay its rent and all other sums due under the
Lease to Lender or to such assignee, Tenant shall honor such direction without
inquiry and pay its rent and all other sums due under the Lease in accordance
with such notice. Landlord agrees that Tenant shall have the right to rely on
any such notice from Lender or any such assignee without incurring any
obligation or liability to Landlord and Tenant is hereby instructed to disregard
any notice to the contrary received from Landlord or any third party.
 
5.  Estoppel. Tenant states, declares, represents and warrants as follows:
 
(a) The description of the Lease in the recitals hereof is true, correct and
complete, including all amendments, supplements and modifications thereto.
Concurrently herewith, Tenant is delivering to Landlord a true, correct and
complete copy of the Lease, which is not intended to be recorded. Tenant has
properly executed the Lease and the Lease is in full force and effect.
 
(b) As of the date hereof, the minimum monthly or base rent being paid by Tenant
for the Premises pursuant to the terms of the Lease is $100,000.00 per month. If
applicable, percentage rent due under the Lease has been paid through June 30,
2005 and the amount of percentage rent for the last period paid was $N/A (if
none, so state). If applicable, common area maintenance, taxes, insurance and
other charges due under the Lease have been paid through June 30. 2005 (if none,
so state).
 
(c) Tenant has accepted possession of the Premises under the Lease, and all
items of an executory nature relating thereto to be performed by Landlord have
been completed.
 




--------------------------------------------------------------------------------




(d) Tenant acknowledges that the initial term of the Lease commenced on
April 29, 2005, and shall expire on March 31, 2007, unless sooner terminated in
accordance with the terms of the Lease. Tenant has no option to renew or extend
the lease term, except as follows (if none, so state): One (1) additional five
(5) year period or five (5) additional two (2) year periods.
 
(e) Tenant has not defaulted in the performance of the terms, covenants and
conditions of the Lease required to be performed on the part of Tenant.
 
(f) Landlord has not defaulted in the performance of the terms, covenants and
conditions of the Lease required to be performed on the part of Landlord.
 
(g) Tenant has not assigned, sublet, transferred, hypothecated or otherwise
disposed of its interest in the Lease and/or the Premises, or any part thereof.


(h) There have been no promises or representations made to Tenant by Landlord
concerning the Lease or the Premises not contained in the Lease.
 
(i) Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so state):
TriQuint Semiconductor, Inc. has guaranteed the annual base rent for the initial
two (2) year period of the lease.
 
(j) No hazardous substances are being (or have been or will be during the term
of the Lease) generated, used, handled, stored or disposed of by Tenant on the
Premises or on the Property in violation of any applicable laws, rules or
regulations or the terms of the Lease.
 
(k) No rents are accrued and unpaid under the Lease.
 
(1) No security or deposits as security have been made under the Lease, except
for the sum of $N/A (if none, so state), in cash, which has been deposited by
Tenant with Landlord pursuant to the terms of the Lease.
 
(m) Tenant has no defense as to its obligations under the Lease and asserts no
setoff, claim or counterclaim against Landlord.
 
(n) Tenant has not received notice of any assignment, hypothecation, mortgage or
pledge of Landlord’s interest in the Lease or the rents or other amounts payable
thereunder, except as follows (if none, so state): None.
 
(o) Tenant has no right or option of any nature whatsoever, whether pursuant to
the Lease or otherwise, to purchase the Property, or any portion thereof or any
interest therein. To the extent that Tenant has had or hereafter acquires any
such right or option, such right or option is hereby acknowledged to be subject
and subordinate to the Mortgage and is hereby waived and released with respect
to, and shall not be asserted against, any New Owner.
 
(p) Tenant has not paid rent or additional rent beyond the current month and
agrees not to pay rent or additional rent more than one month in advance at any
time.
 
(q) Landlord has not agreed to grant Tenant any free rent or rent abatement or
to make any contribution to tenant improvements. Landlord has not agreed to
reimburse Tenant for or to pay Tenant’s rent obligation under any other lease.
 
(r) Tenant does not have any purchase option or right of first refusal with
respect to the Building. Tenant does not have any right or option for additional
space in the Building.
 
(s) Since the date of the Lease, there has been no material adverse change in
the financial condition of Tenant, and there are no action’s, whether voluntary
or otherwise, pending against Tenant under the bankruptcy, reorganization,
arrangement, moratorium or similar laws of the United States, any state thereof
or any other jurisdiction.
 
Whenever requested by Lender, Tenant shall, without charge, execute and deliver
to Lender a written confirmation that the representations contained in this
paragraph 5 remain correct and complete (or specifying any matter to the
contrary).




--------------------------------------------------------------------------------




6.                                       If each of the following conditions
exist at the time of a proposed assignment or sublease of all or part of
Tenant=s rights under the Lease, such assignment or sublease shall be deemed a
AQualified Assignment@ under this Agreement. An assignment or sublease shall be
a AQualified Assignment@ if, but only if, at the time the assignment or sublease
becomes effective, all of the following conditions exist:
 
(i)                                     Tenant and Guarantor shall not be in
material breach of its obligations under the Lease or this Agreement.
 
(ii)                                  The assignment or sublease shall not be
for a term extending beyond the vested term of the Lease (taking into account
any extensions provided for in the Lease).
 
(iii)                               Prior to the assignment or sublease becoming
effective, Tenant shall have delivered to Lender (A) a true and complete copy of
the assignment or sublease and all related terms and agreements, and (B) a
recordable written document signed and acknowledged by the assignee or
sublessee, (I) acknowledging that the assignee or sublessee and its, his or her
successors, personal representatives, heirs and assigns shall be bound by the
terms of this Agreement, and (II) verifying that the copy of the assignment or
sublease attached thereto is a true and complete copy of the assignment or
sublease and any related terms or agreements.
 
Upon a Qualified Assignment to a Qualified Tenant, the Qualified Tenant=s rights
under the Lease and right to possession thereunder shall not he disturbed by the
exercise of any right or remedy provided for in the Mortgage provided that
Qualified Tenant continues at all times thereafter to comply with the terms and
conditions of this Agreement and the Lease.
 
7.                                       Tenant agrees, at the election of
Lender or any other holder of the Mortgage, or anyone claiming by, through or
under them, to attorn to such holder or anyone claiming by, through or under
such holder.
 
8.                                       If Lender or any other holder of the
Mortgage elects at any time to have Landlord=s or Tenant=s interest in the Lease
superior to the interest of any mortgage, lien or security interest securing
Landlord=s obligations to Lender and given express written notice to Tenant to
that effect, then the Lease shall be deemed to be superior thereto to the extent
provided in such notice, whether this Lease was executed before or after the
Mortgage or any other agreement or instrument favoring Lender or before or after
any advance made on the security thereof.
 
9.                                       Limitation of Liability. Lender shall
not, either by virtue of the Mortgage or this Agreement, be or become a
mortgagee-in-possession or be or become subject to any liability or obligation
under the Lease or otherwise until Lender shall have acquired the interests of
Landlord in the Premises, by foreclosure or otherwise as set forth in the Loan
Documents, and then such liability or obligation of Lender under the Lease shall
extend only to those liabilities or obligations accruing subsequent to the date
that Lender has acquired the interests of Landlord in the Premises as modified
by the terms of this Agreement. In addition, upon such acquisition. Lender shall
have no obligation, nor incur any liability, beyond Lender’s then equity
interest, if any, in the Premises. Furthermore, in the event of the assignment
or transfer of the interests of Lender under this Agreement, all obligations and
liabilities of Lender under this Agreement shall terminate and, thereupon, all
such obligations and liabilities shall be the sole responsibility of the party
to whom Lender’s interests are assigned or transferred.


10.                                 Notice. Any notice, demand, statement,
request, consent or other communication made hereunder shall be in writing and
delivered (i) personally, (ii) mailed by certified or registered mail, postage
prepaid, return receipt requested or (iii) by depositing the same with Federal
Express or another reputable private courier service, postage prepaid, for next
business day delivery, to the parties at their addresses first set forth above
and shall be deemed given when delivered personally, or four (4) business days
after being placed in the United States mail, if sent by certified or registered
mail, or one (1) business day after deposit with such private courier service.
Rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was given as herein required shall be deemed
to be receipt of the notice, demand or request sent. By giving to the other
parties hereto at least fifteen (15) days’ prior written notice thereof in
accordance with the provisions hereof, the parties hereto shall have the right
from time to time to change their respective addresses to any other address
within the United States of America. Tenant agrees to send a copy of any notice
or statement under the Lease to Lender at the same time such notice or statement
is sent to Landlord.
 
11.                                 Miscellaneous.
 
(a)                                  In the event of any conflict or
inconsistency between the provisions of this Agreement and the Lease, the
provisions of this Agreement shall govern; provided, however, that the foregoing
shall in no way diminish Landlord’s obligations or liability to Tenant under the
Lease. Lender’s enforcement of any provisions of this Agreement or the




--------------------------------------------------------------------------------




Mortgage shall not entitle Tenant to claim any interference with the contractual
relations between Landlord or Tenant or give rise to any claim or defense
against Lender with respect to the enforcement of such provisions.
 
(b)                                 Tenant agrees that this Agreement satisfies
any condition or requirement in the Lease relating to the granting of a
non-disturbance agreement.
 
(c)                                  Tenant will not subordinate the Lease to
the lien of any mortgage or deed of trust other than the Mortgage for so long as
the Mortgage shall remain a lien on the Property.
 
(d)                                 This Agreement shall inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, that the interest of Tenant under this Agreement may not be assigned or
transferred without the prior written consent of Lender as set forth supra.
 
(e)                                  The captions appearing under the paragraph
number designations of this Agreement are for convenience only and are not a
part of this Agreement and do not in any way limit or amplify the terms and
provisions of this Agreement.
 
(f)                                    If any portion or portions of this
Agreement shall be held invalid or inoperative, then all of the remaining
portions shall remain in full force and effect, and, so far as is reasonable and
possible, effect shall be given to the intent manifested by the portion or
portions held to be invalid or inoperative.
 
(g)                                 This Agreement shall be governed by and
construed in accordance with the laws of the State or Commonwealth in which the
Property is located without regard to the conflicts of law provisions, except to
the extent that the applicability of any of such laws is now or hereafter
preempted by Federal law, in which case such Federal law shall so govern and be
controlling.
 
(h)                                 This Agreement may be executed in any number
of separate counterparts, each of which shall be deemed an original, but all of
which, collectively and separately, shall constitute one and the same agreement.
(i)                                     This Agreement cannot be altered,
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act on the part of Tenant, Landlord or Lender but only by an agreement in
writing signed by the party against whom enforcement of any alteration,
modification, amendment, waiver, extension, change, discharge or termination is
sought.
 
12.  Insurance Proceeds: The proceeds (the “Insurance Proceeds”) of all policies
of insurance required by the Mortgage excepting liability insurance covering the
Property maintained by Landlordand all awards or other compensation (the
“Condemnation Awards”) made for any taking of any part of the Property shall be
applied in the manner specified in the Priority Mortgage subject to the rights
of the Lender; and the Subordinate Party shall assign and release unto the
Lender all right, title, interest or claim, if any, of, in and to the Insurance
Proceeds and Condemnation Awards for application in the manner aforesaid. In the
event that after such application of the Insurance Proceeds and Condemnation
Awards in the manner provided in the Priority Mortgage, any balance remains,
then such excess shall be paid to the Subordinate Party (to the extent provided
in the Subordinate Mortgage) to be applied on account of the indebtedness
secured by the Subordinate Mortgage, subject to the rights, if any, of the
Borrower.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement, with the intent to
be legally bound, as of the dates set forth adjacent to their signatures below
to be effective as of the date of the Mortgage.
 
Date:  July 12, 2005
 
TENANT:
Cyoptics, Inc.
, a
 
 
Delware Corporation
 
 
 
 
 
 
By:
/s/ Ettore J. Coringrato
 
 
Name:
Ettore J. Coringrato
 
 
Title:
President
HAMILTON TEK PARTNERS, L.P.
 
 
Date:  July 13, 2005
 
LANDLORD
 
 
 
 
 
BY:  WOOD STREET REALTY DEVELOPMENT CO
 
By:
/s/ [ILLEGIBLE]
BY:  ANTHEM PARTNERS, LLC
 
Name:
[ILLEGIBLE]
 
 
 
Date:              , 2005
 
SOVERIGN BANK
 
 
 
 
 
By:
/s/ Richard T. Markiewicz
 
 
Name:
Richard T. Markiewicz
 
 
Title:
SVP
 
 
 
 
 
 
 
 

 


 




--------------------------------------------------------------------------------




Ludrof, John
 
From:
Riley, Matt
Sent:
Monday, January 22, 2007 2:51 PM
To:
Ludrof, John
Subject:
FW: CyOptics Tek Park lease renewnal

 
fyi
 
From: Larry Stuardi [mailto:Istuardi@mragroup.net]
Sent: Thursday, September 28, 2006 9:20 PM
To: Riley, Matt
Cc: Coringrato, Ed; Dormer, Jim; Mike Wojewodka; bhenderson@flynnco.com
Subject: RE: CyOptics Tek Park lease renewnal
 
Matt, may this e-mail serve as confirmation of receipt of notice to renew. We
will continue to work towards defining responsibilities and costs associated
with both Landlord’s and Cyoptic’s obligations as defined (or not) under the
current lease. I have presented a draft lease form which, once terms are
finalized, we would hope to migrate to effective April 1, 2007, recognizing that
the current lease does not truly reflect a realistic structure for Cyoptic’s
tenancy at TEK Park.
 
We value the relationship we have been able to develop over the past 18 months,
and appreciate the co-operation in helping to evolve TEK Park into a premier
technology campus. All indications are that we are on our way to making TEK the
success we know it can be.
 
Lawrence J. Stuardi
MRA Group
120 W. Germantown Pike
Suite 200
Plymouth Meeting, PA 18942
www.mragroup.net
610-238-0500

--------------------------------------------------------------------------------

 
From: Riley, Matt [mailto:mriley@cyoptics.com]
Sent: Thu 9/28/2006 6:20 PM
To: Larry Stuardi
Cc: Coringrato, Ed; Dormer, Jim
Subject: CyOptics Tek Park lease renewnal
 
Larry-confirming our conversation today, below is CyOptics formal notification
of intent to exercise renewal option two per the current lease agreement. matt
 
Larry,
 
Per the current lease agreement between MRA and CyOptics, Inc dated April 29,
2005 for space in the Tek Park Campus located at 9999 Hamilton Blvd,
Breinigsville, PA 18031, CyOptics wishes to exercise renewal option two as
defined in Section 6(c) of the agreement and printed below.


(c)                                  Renewal Option Two: Five (5), two (2) year
renewal options, each exercisable on six (6) months advance written notice, on
the same terms set forth above except that Rent, Utilities, and Operating
Expenses payable during such renewal term(s) shall be as follows:
 
Option Term One:                                                         Annual
Base Rent
$10.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Two:
$10.50/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs




--------------------------------------------------------------------------------




 
Option Term Three:
$11.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Four:
$11.50/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Five:
$12.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
The foregoing notwithstanding, Tenant shall have the right to convert the third
(3rd), fourth (4th), and fifth (5th) two (2) year renewal options set forth
above to one (1) year options, upon providing Landlord twelve (12) months notice
prior to exercising each such one (1) year option.
 
Upon Tenant’s conversion of either of the third (3rd), fourth (4th), or fifth
(5th) options to a one (1) year option, each successive option term shall
thereafter automatically be converted to a one (1) year option.
 
Please confirm receipt and acceptance of this formal notification by directing
your written response to Matt Riley, CyOptics CFO, located on the Tel Park
Campus. Please feel free to direct any questions to Matt on 484-397-2806.

--------------------------------------------------------------------------------



[a10115.gif]
120 West Germantown Pike, Suite 200
Plymouth Meeting, Pennsylvania, 19462
P. 610.238.0500
F.610.238.0140
www.mra.group
 
 
December 8, 2008
 
Certified Mail
 
Matt Riley, CFO
CyOptics, Inc.
Two Tek Park
9999 Hamilton Blvd
Breinigsville, PA 18031
 
Re: Exercise of Renwal Option
 
Dear Mr. Riley:
 
By your September 24, 2008 e-mail to Larry Stuardi (copy attached), you provided
notice that CyOptics was exercising the second of five (5), two (2) year option
terms (Option Term Two pursuant to Section 6(c)) of the CyOptics lease date
April 29, 2005).
 
This correspondence confirms the Landlord’s receipt and acceptance of CyOptics,
Inc.’s notice to exercise the aforementioned option, but please note that the
renewal term commences April 1, 2009 and expires March 31, 2011.
 
Sincerely,
 
MRA Realty, Inc.,
As Agent for Hamilton Tek Partners, LP
 




--------------------------------------------------------------------------------




/s/ Allan Freedman
 
Allan Freedman
 
Lease Administration
 
 
 
 
 
Enclosure
 




--------------------------------------------------------------------------------



From: Riley, Matt [mriley@cyoptics.com]
Sent: Wednesday, September 24, 2008 5:08 PM
To: Larry Stuardi
Cc: Coringrato, Ed
Subject: CyOptics Lease Advance Notice
 
Larry,
 
Per the current lease agreement between MRA and CyOptics, Inc dated April 29,
2005 for space in the Tek Park Campus located at 9999 Hamilton Blvd,
Breinigsville, PA 18031, this serves as advance notice that CyOptics wishes to
exercise renewal option term two as defined in Section 6(c) of the agreement and
printed below effective with two year term beginning April 30, 2009.
 
(c)                                  Renewal Option Two: Five (5), two (2) year
renewal options, each exercisable on six (6) months advance written notice, on
the same terms set forth above except that Rent, Utilities, and Operating
Expenses payable during such renewal term(s) shall be as follows:
 
Option Term One:                                                 Annual Base
Rent
$10.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Two (effective April 30, 2009)
$10.50/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Three:
$11.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Four:
$11.50/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
Option Term Five:
$12.00/sq. ft. NNN, plus Tenant’s Proportionate Share of Property Operating
Costs
 
The foregoing notwithstanding, Tenant shall have the right to convert the third
(3rd), fourth (4th), and fifth (5th) two (2) year renewal options set forth
above to one (1) year options, upon providing Landlord twelve (12) months notice
prior to exercising each such one (1) year option. Upon Tenant’s conversion of
either of the third (3rd), fourth (4th), or fifth (5th) options to a one
(1) year option, each successive option term shall thereafter automatically be
converted to a one (1) year option.
 
Please confirm receipt and acceptance of this formal advance notification by
directing your written response to Matt Riley, CyOptics CFO, located on the Tek
Park Campus. Please feel free to direct any questions to me on 484-397-2806.
Best wishes. Matt




--------------------------------------------------------------------------------




[a10115.gif]
March 26, 2009
 
Mr. Ed Coringrato
Cyoptics, Inc.
Two Tek Park
9999 Hamilton Boulevard
Breinigsville, PA 18031
 
HAND DELIVERED

 
RE:                              Lease Agreement made by and between Hamilton
TEK Partners, L.P, (“Landlord”) and Cyoptics, Inc. (“Tenant”) for Premises known
as Two TEK Park, located at 9999 Hamilton Boulevard, Breinigsville PA 18031
 
Dear Mr. Coringrato:
 
Pursuant to the terms of the above referenced Lease and your request to exercise
the second of five, two-year option terms, we are notifying you of the terms and
conditions for the renewal term commencing April 1, 2009 and expiring on
March 31, 2011, as follows:
 
Annual Base Rent will be $10.50 per square foot for 103,000 square feet of
leased premises, which equals $1,081,500.00 per year, payable in equal monthly
installments of $90,125.00.
 
Hamilton Tek Partners has completed the campus building operating budget for Tek
Park for the Calendar Year 2009. Tek Park’s Operating Expenses for 2009 are
projected to be $4.93 per square foot. Your monthly CAM expense will continue to
be $50,000.00 per month.
 
With regard to your 2009 utility expenses, we have increased your monthly
expense to $200,000 per month from April 1, 2009 through December 31, 2009 in an
effort to reduce the amount of Cyoptic’s shortfall at the end of the year. The
difference of $50,000 for January, February and March, 2009, has already been
included in the $200,000.00 per month utility expenses.


To reconcile the 2008 expenses, we have calculated Cyoptic’s share as follows:
 
 
 
Actuals 2008
 
 
 
Paid
 
Difference
Utilities
 
$
2,255,491.55


 
 
 
$
1,800,000.00


 
$
455,491.55


CAM
 
$
508,418.17


 
*
 
$
600,000.00


 
$
(91,581.83
)
 
 
 


 
 
 
 


 
$
363,909.72



 


* @ $4.94 actuals
 


Radio Components
$
(850.00
)
Cost for Services (CUP)
$
(30,000.00
)
UPS batteries
$
(5,000.00
)
Total Due Hamilton Tek Partners
$
328,059.72



 
Effective April 1, 2008, please remit the one time payment of $328,059.72 or in
the alternative, you may divide that amount into nine equal monthly payments of
$36,451.08.
 
In summary, the following amounts are due to Hamilton Tek Partners:
 
Monthly Summary Effective April 1, 2009
 




--------------------------------------------------------------------------------




2008 Utility Adjustment
$
36,451.08


2009 Utilities
$
200,000.00


CAM 2009
$
50,000.00


TOTAL DUE MONTHLY
$
286,451.08



 
If you have questions please do not hesitate to contact me at (484) 397-4021.
 
Respectfully,
MRA Realty, Inc. as Agent on behalf of


Hamilton TEK Partners, LP
 
/s/ Hank Merrill
 
Hank Merrill
 
Director of Operations
 

 
 




--------------------------------------------------------------------------------




[a10115.gif]


3 Village Road, Suite 200
Horsham, Pennsylvania 19044
P.215.449.2442
F.215.449.2443
www.mragroup.net


October 19, 2010
 
CERTIFIED MAIL # 7010 1670 0002 4976 7036
 
Mr. Matt Riley
CFO, CyOptics, Inc.
9999 Hamilton Boulevard
Breinigsville, PA 18031
 
RE:         Lease Renewal Option Three
 
Dear Mr. Riley:
 
We are in receipt of your letter dated September 27, 2010 in which you provided
notice that CyOptics, Inc. is exercising its third of five (5), two (2) year
renewal options pursuant to Section 6(c), Option Term Three (3), of the CyOptics
lease dated April 29, 2005.
 
This correspondence confirms the Landlord’s receipt and acceptance of CyOptics’
notice to exercise the aforementioned option. Please note that the renewal term
commences April 1, 2011 and expires March 31, 2013. According to the terms of
the Lease, the Annual Base Rent will be increased to $11.00 per square foot,
which equals $1,133,000.00 per year, payable in monthly installments of
$94,416.67.
 
As always, please feel free to contact me if you have any questions or comments.
 
Respectfully,
MRA Realty, Inc. as Agent on behalf of
Hamilton TEK Partners, LP
 
/s/ Mike Wojewodka
 
Mike Wojewodka
 
Vice President
 

 
 
Copy to:
Ed Coringrato, CyOptics, Inc.
Larry Stuardi, Hamilton TEK Partners, LP






--------------------------------------------------------------------------------




AMENDMENT TO LEASE
 
This AMENDMENT TO LEASE (“Amendment”) is made and entered into this  12th day of
November, 2010, but effective as of November, 1, 2010 (the “Effective Date”) by
and between HAMILTON TEK PARTNERS, L.P., a Pennsylvania limited partnership and
successor to TriQuint Optoelectronics, Inc., hereinafter referred to as
“Landlord” and CYOPTICS, INC., a Delaware corporation hereinafter referred to as
“Tenant”.
 
WHEREAS. Landlord’s predecessor and Tenant entered a certain Lease Agreement
dated April 29, 2005, as amended by those certain letter agreements dated
July 3, 2007 and March 26, 2009 (the “Lease”) pursuant to which Tenant has
leased certain premises as more fully described in the Lease; and
 
WHEREAS. Landlord and Tenant desire to amend the terms of the Lease.
 
NOW, THEREFORE, in consideration of the promises, covenants and conditions
herein contained, and intending to be legally bound hereby, Landlord and Tenant
agree that the Lease shall be and the same is hereby amended as follows.
 
1.                                            Incorporation of Recitals.  The
recitals set forth above, the Lease referred to therein and the exhibits
attached hereto are hereby incorporated herein by reference as if set forth in
full in the body of this Amendment. Capitalized terms not otherwise defined
herein shall have the meanings given to them in the Lease.
 
2.                                            Premises.  As of the Effective
Date hereof, Landlord and Tenant hereby expressly agree and acknowledge that the
Premises consist of 103,000 rentable square feet as more fully shown on
Exhibit “A” attached hereto and made a part hereof. Notwithstanding any other
provision herein of the Lease to the contrary, the rentable square feet of the
Premises shall not be re-measured or re-determined without the express mutual
agreement in writing of Landlord and Tenant.
 
3.                                            Term/Renewals.  As of the
Effective Date hereof, the Lease is hereby extended for an additional seven
(7) year term and the new Termination Date of the Lease shall be 11:59pm Eastern
Standard Time on October 31, 2017. The Renewal Terms of the Lease shall be two
(2) additional five (5) year periods commencing on the calendar day immediately
following thc new Termination Date. Section 6 of the Lease is hereby amended by
removing any references to the renewal options in Sections 6(b) and 6(c) and
replacing the same with the Renewal Terms specified herein above. The provisions
of Section 6(d), (e) and (f) are reaffirmed and ratified in full.
Notwithstanding any other provision herein or the Lease to the contrary,
Tenant’s Proportionate Share shall not be re-measured or re-determined without
the express mutual agreement in writing of Landlord and Tenant. The parties
further agree and acknowledge that Section 5 of the Lease is deleted and deemed
to be terminated prior to the Effective Date hereof.
 
4.                                            Rent.  During the new Initial Term
of the Lease, and the Renewal Terms (If exercised by Tenant), the Annual Base
Rent for the Premises shall be in accordance with the following schedule:
 
Lease Year 1 and 2 (11/1/10-10/31/12) $10.50 per rentable square foot
Lease Year 3 and 4 (11/1/12-10/31/14) $11.00 per rentable square foot
Lease Year 5 and 6 (11/1/14-10/31/16) $11.50 per rentable square foot
Lease Year 7 (11/1/16-10/31/17) $12.00 per rentable square foot
 
The Annual Base Rent shall increase from year to year in any Renewal Term at a
rate equal to two and one-half percent (2.5%).
 
5.                                       New Lease Reference Terms. For all
purposes under the Lease, as amended hereby, Landlord’s address as of the
Effective Date shall be:
 
3 Village Road
Suite 200
Horsham PA, 19044.
Attention: Managing Partner


6.                                       Binding Effect. Except as expressly
amended hereby, the Lease remains in full force and effect in accordance with
its terms.
 








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.
 
 
 
LANDLORD:
 
 
 
 
 
HAMILTON TEK PARTNERS, L.P., by its
Managing General Partner, Anthem Partners, LLC
WITNESS.
 
 
/S/ [ILLEGIBLE]
 
By:
/S/ Lawrence J. Stuardi
 
 
Name:
Lawrence J. Stuardi
 
 
Title:
Managing Member
 
 
 
 
 
 
 
 
 
 
TENANT:
 
 
 
 
ATTEST:
 
CYOPTICS, INC.
/S/ [ILLEGIBLE]
 
 
 
 
 
By:
/S/ Ed J. Coringrato
 
 
Name:
Ed J. Coringrato
 
 
Title:
CEO

 




 




--------------------------------------------------------------------------------




Exhibit “A”
[a10116.gif]




--------------------------------------------------------------------------------




[a10117.jpg]




--------------------------------------------------------------------------------




[a10118.jpg]




--------------------------------------------------------------------------------




[a10119.jpg]




--------------------------------------------------------------------------------




[a10120.jpg]




--------------------------------------------------------------------------------




[a10121.jpg]




--------------------------------------------------------------------------------




[a10122.jpg]




--------------------------------------------------------------------------------






FIRST ADDENDUM TO AGREEMENT OF LEASE
 
ADDENDUM dated March 30, 2011, attached to and forming pact of the Agreement of
Lease dated April 29, 2005 (“Lease”) between HAMILTON TEK PARTNERS, L.P., a
Pennsylvania Limited Partnership (“Landlord”), and CYOPTICS, INC., a Delaware
corporation (“Tenant”).
 
WHEREAS, Landlord’s predecessor and Tenant entered into a certain Lease
Agreement dated April 29, 2005, as amended by those certain letter agreements
dated July 3, 2007 and March 26, 2009, and was further amended by that certain
Amendment to Lease dated November 12, 2010, collectively (the “Lease”), pursuant
to which Tenant has leased certain premises as more fully described in the
Lease; and
 
WHEREAS, Tenant desires to lease a portion of 3 TEK Building, a 57,806 rentable
square foot building as identified on Exhibit “A” attached hereto (“3 TEK”),
with said portion consisting of 14,379 rentable square feet, as shown on the
floor plan attached hereto as Exhibit “B” and made a part hereto (“3 TEK
Expansion Space”); and
 
WHEREAS, except for those terms specifically identified herein in this FIRST
ADDENDUM TO AGREEMENT OF LEASE which shall pertain exclusively to the 3 TEK
Expansion Space, Landlord desires to lease to Tenant, and Tenant desires to
lease from Landlord, the 3 TEK Expansion Space under all terms and conditions of
the Lease.
 
NOW, THEREFORE, Landlord and Tenant, intending to be legally bound hereby, agree
as follows:
 
1.               Term: The Term associated with the 3 TEK Expansion Space shall
be forty (40) months, commencing April 1, 2011 and expiring on July 31, 2014
(“Expansion Space Term”).
 
2.               Renewal Term: Tenant shall have one (1) renewal option of three
(3) years, per the terms and conditions of the Lease Agreement, as amended,
except that the Annual Base Rent shall be adjusted as noted herein below (“3 TEK
Expansion Space Renewal Term”).
 
3.               Improvement Allowance: Landlord shall provide Tenant an
Improvement Allowance of Fifty Thousand ($50,000.00) Dollars (“Improvement
Allowance”) to be applied towards the cost of design and improvements of the 3
TEK Expansion Space. Tenant shall be solely responsible for any costs associated
with the design or construction which exceed the Improvement Allowance. The 3
TEK Expansion Space will be delivered in its “As-Is” condition as of the date
hereof. Landlord shall be deemed to have permitted all such improvements
pursuant to Section 8 of the Lease.
 
4.               Annual Minimum Rent: The Annual Base Rent for the 3 TEK
Expansion Space to be paid by Tenant shall be calculated in accordance with the
following:
 
 
3 TEK
 
3 TEK
 
3 TEK
 
3 TEK
3 TEK
 
EXPANSION
 
EXPANSION
 
EXPANSION
 
EXPANSION
EXPANSION
 
SPACE
 
SPACE
 
SPACE
 
SPACE
SPACE
 
RENTABLE
 
BASE RENT
 
ANNUAL
 
MONTHLY
TERM
 
SF
 
PER SF
 
BASE RENT
 
BASE RENT
4/1/2011
 
ANNUAL BASE RENT IS ABATED*
08/01/11 – 07/31/12
 
7,190


 
$
15.00


 
$
107,850.00


 
$
8,987.50


08/01/12 – 07/31/13
 
7,190


 
$
15.50


 
$
111,445.00


 
$
9,287.08


08/01/13 – 07/31/14
 
14,379


 
$
16.00


 
$
230,064.00


 
$
19,172.00



 
The Annual Base Rent shall increase from year to year in the 3TEK Expansion
Space Renewal Term at a rate equal to two and one-half percent (2.5%).
 
5.               Operating Expense: An annual amount equal to Tenant’s
Proportionate Share of 3 TEK, which is 24.87% percent (determined by dividing
the rentable square feet of the 3 TEK Expansion Space as identified above by the
rentable square feet of 3 TEK as identified above) multiplied by the annual
Building Operating Expense as further defined in the Lease; except that, during
the period of April 1, 2011 through March 31, 2012, Tenant shall be obligated to
pay an amount equal to Tenant’s Proportionate Share of 3 TEK, which shall be
12.44% (which is determined by dividing one-half (1/2) of the rentable square
feet of the 3 TEK Expansion Space as identified above by the rentable square
feet of 3 TEK as identified above) multiplied by the annual Building Operating
Expense, as further defined in the Lease. Landlord and Tenant agree and
acknowledge that




--------------------------------------------------------------------------------




Tenant’s Proportionate Share and the rentable square feet of the Premises and
3TEK Expansion Space shall not be re-determined without the mutual written
agreement of both Landlord and Tenant.
 
6.               In the event of any inconsistencies between the terms of this
Addendum and the Lease, this Addendum shall control.
 
IN WITNESS WHEREOF, each party hereto has caused these presents to be executed
the day and year first above written.
 
 
AS TO LANDLORD:
 
AS TO TENANT:
HAMILTON TEK PARTNERS, L.P.
 
CYOPTICS, INC.
By its managing general partner,
 
 
ANTHEM PARTNERS, LLC.
 
 
 
 
 
BY:
/s/ Lawrence J. Stuardi
 
BY:
/s/ Ed. J Coringrato, CEO
Lawrence J. Stuardi, its managing member
 
 
Ed. J Coringrato, CEO
 
 
 
 
 

 




--------------------------------------------------------------------------------








 
Exhibit “A”


3 TEK
[a10123.gif]




--------------------------------------------------------------------------------




Exhibit “B”


3 TEK Expansion Space
[a10124.jpg]




--------------------------------------------------------------------------------




SECOND ADDENDUM TO AGREEMENT OF LEASE


THIS SECOND ADDENDUM TO AGREEMENT OF LEASE (this "Addendum") is dated effective
March 1, 2013 between HAMILTON 9999 ASSOCIATES, L.P. a Pennsylvania limited
partnership (“Landlord”), and CYOPTICS, INC., a Delaware corporation (“Tenant”).


WHEREAS, Landlord is the owner of a multi-tenant technology campus located at
9999 Hamilton Boulevard, Breiningsville, Upper Macungie Township, Lehigh County,
Pennsylvania (the "Campus"), and acquired the Campus from Hamilton Tek Partners,
LP ("Prior Owner");


WHEREAS, Prior Owner, Landlord's predecessor, and Tenant entered into a certain
Lease Agreement dated April 29, 2005, as amended by those certain letter
agreements dated July 3, 2007, March 26, 2009 and November 12, 2010 and further
amended by that certain Amendment to Lease dated March 30, 2011 (as amended, the
“Lease”), pursuant to which Tenant presently leases from Landlord the following
space within the Campus (collectively, the "Original Space"): (a) a portion of a
building in the Campus known as 1 TEK Building, a 60,708 rentable square foot
building (“1 TEK”), with said portion consisting of 2,976 rentable square feet
as more particularly described in the Lease, (b) 100,024 rentable square feet of
space in a building in the Campus known as 2 TEK Building as more particularly
described in the Lease, and (c) 14,298 rentable square feet of space in a
building in the Campus known as 3 TEK Building as more particularly described in
the Lease;


WHEREAS, Tenant now desires to lease from Landlord all of the rentable square
footage of a building in the Campus known as 31 TEK Building, a 4,492 rentable
square foot building as shown on the floor plan attached hereto as Exhibit “A”
and made a part hereof (the “31 TEK Expansion Space”); and


WHEREAS, initially capitalized terms not otherwise defined herein shall have the
meanings assigned to such terms in the Lease.


NOW, THEREFORE, Landlord and Tenant, intending to be legally bound hereby, agree
as follows:


1.
Lease of the 31 TEK Expansion Space. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the 31 TEK Expansion Space on the terms and
conditions of the Lease, as modified hereby, accordingly, for the 31 TEK
Expansion Space Term (as defined below). Landlord shall deliver to Tenant
possession of the 31 TEK Expansion Space on April 1, 2013.



2.
Term of the 31 TEK Expansion Space: The term of the Lease with respect to the 31
TEK Expansion Space shall commence on April 1, 2013 and expire on March 31,
2016.



3.
Renewal Term: Tenant shall have one (1) option to renew the term of the Lease
with respect to the 31 TEK Expansion Space only (the "31 TEK Expansion Space
Renewal Option") for an additional period commencing on April 1, 2016 and
expiring on March 31, 2019 (the "31 TEK Expansion Space Renewal Term") by
delivering written notice of the exercise of the 31 TEK Expansion Space Renewal
Option to Landlord on or before September 30, 2015. If Tenant timely exercises
the 31 TEK Expansion Space Renewal Option, the term of the Lease with respect to
the 31 TEK Expansion Space only shall be extended for the 31 TEK Expansion Space
Renewal Term on all of the terms and conditions of the Lease, as modified
hereby, except that the Annual Base Rent for the 31 TEK Expansion Space during
the 31 TEK Expansion Space Renewal Term shall be adjusted as noted herein below.
Tenant's right to renew the term of the Lease for the 31 TEK Expansion Space
under this paragraph shall terminate and be of no further force and effect if
(a) the Lease or Tenant's right to possession of the Original Space or the 31
TEK Expansion Space is terminated, (b) Tenant assigns any of its interest in the
Lease to an entity which is not an affiliate of Tenant or sublets any portion of
the 31 TEK Expansion Space, or (c) Tenant fails to timely exercise its option
under this paragraph, time being of the essence with respect to Tenant's
exercise thereof.



4.
Landlord Improvements to the 31 TEK Expansion Space: Landlord shall provide to
Tenant possession of the 31 TEK Expansion Space in its "As-Is" condition, except
Landlord shall provide Tenant a complete cleaning of all bird related debris on
the outside of the 31 TEK Expansion Space prior to Tenant's occupancy thereof.
All other costs associated with the space improvements of the 31 TEK Expansion
Space are the sole responsibility of Tenant.



5.
Annual Minimum Rent for the 31 TEK Expansion Space: The Annual Base Rent for the
31 TEK Expansion Space to be paid by Tenant as and when due pursuant to the
Lease shall be calculated in accordance with the following:





--------------------------------------------------------------------------------




TERM
RENTABLE SF
BASE RENT PER SF
ANNUAL BASE RENT
MONTHLY BASE RENT
 
 
4/1/2013
4,492
$5.35
$24,032.20
$2,002.68
31 TEK Expansion Space Renewal Term (if timely exercise)
4,492
$5.35
$24,032.20
$2,002.68



6.
Operating Expenses for the 31 TEK Expansion Space: Tenant shall be obligated to
pay as and when due pursuant to the Lease an annual amount equal to Tenant's
Proportionate Share of 31 TEK, which is 100% percent (determined by dividing the
rentable square feet of the 31 TEK Expansion Space as identified above by the
rentable square feet of 31 TEK as identified above), multiplied by the annual
Building Operating Expense for 31 TEK. Landlord and Tenant agree and acknowledge
that Tenant's Proportionate Share and the rentable square feet of the 31 TEK and
31 TEK Expansion Space shall not be re-determined without the mutual written
agreement of both Landlord and Tenant.



7.
Restoration for the 31 TEK Expansion Space: Tenant may choose to remove racks
and concrete partition walls in the open gas cylinder area adjacent to the
loading dock. In the event that the racks and concrete partition walls are
removed, Tenant is not obligated to return the open gas cylinder area to its
original condition when returning the space to the Landlord. All concrete floor
areas will be remedied by Tenant to be structurally sound and the surface is to
be a smooth and uniform in appearance.



8.
Brokerage. Landlord and Tenant each warrant to the other that it has not dealt
with any broker or agent in connection with the negotiation or execution of this
Addendum. Tenant and Landlord will indemnify the other against all costs,
expenses, attorneys' fees, and other liability for commissions or other
compensation claimed by any other broker or agent claiming the same by, through,
or under the indemnifying party.



9.
Ratification. Landlord and Tenant hereby ratify and confirm their respective
obligations under the Lease, and each represents and warrants to the other that,
to the best of its knowledge, it has no defenses thereto. Additionally, Landlord
and Tenant further confirm and ratify that, as of the date hereof, (a) the Lease
is and remains in good standing and in full force and effect, and (b) neither
Landlord nor Tenant to its knowledge has any claims, counterclaims, set-offs or
defenses against the other arising out of the Lease or in any way relating
thereto.



10.
Binding Effect; Governing Law. Except as modified hereby, the Lease shall remain
in full effect and this Addendum shall be binding upon Landlord and Tenant and
their respective successors and assigns. If any inconsistency exists or arises
between the terms of the Lease and the terms of this Addendum, the terms of this
Addendum shall prevail. This Addendum constitutes the entire agreement between
the parties concerning the subject matter hereof and expressly replaces any
prior agreements. This Addendum shall be governed by the laws of the
Commonwealth of Pennsylvania. Nothing contained in this Addendum shall affect,
alter or otherwise modify the parties' rights and obligations under the Lease
with respect to the Original Space.



11.
Counterparts. This Addendum may be executed in multiple counterparts, each of
which shall be deemed an original and both of which, taken together, shall
constitute one and the same instrument.



IN WITNESS WHEREOF, each party hereto has caused these presents to be executed
the day and year first above written.


AS TO LANDLORD:


HAMILTON 9999 ASSOCIATES L.P., a Delaware limited partnership


By:    Breinigsville Owners GP LLC, its general partner


By:    Tek Park LLC., its member






--------------------------------------------------------------------------------






By:    /s/ Eli Sternbuch        
Eli Sternbuch, Vice President




AS TO TENANT:


CYOPTICS, INC.




BY:     /s/Ed J. Coringrato, Jr.            
NAME:      Ed J. Coringrato, Jr.            
TITLE:      CEO                


    






--------------------------------------------------------------------------------




Exhibit “A”


[ex101leaseamendment2.gif]




--------------------------------------------------------------------------------




THIRD ADDENDUM TO AGREEMENT OF LEASE


THIS THIRD ADDENDUM TO AGREEMENT OF LEASE (this "Addendum") is dated effective
March 1, 2013 between HAMILTON 9999 ASSOCIATES, L.P. a Pennsylvania limited
partnership (“Landlord”), and CYOPTICS, INC., a Delaware corporation (“Tenant”).


WHEREAS, Landlord is the owner of a multi-tenant technology campus located at
9999 Hamilton Boulevard, Breiningsville, Upper Macungie Township, Lehigh County,
Pennsylvania (the "Campus"), and acquired the Campus from Hamilton Tek Partners,
LP ("Prior Owner");


WHEREAS, Prior Owner, Landlord's predecessor, and Tenant entered into a certain
Lease Agreement dated April 29, 2005, as amended by those certain letter
agreements dated July 3, 2007, March 26, 2009 and November 12, 2010 and further
amended by that certain Amendment to Lease dated March 30, 2011, and Second
Addendum to Agreement of Lease dated March 1, 2013, (as amended, the “Lease”),
pursuant to which Tenant presently leases from Landlord the following space
within the Campus (collectively, the "Original Space"): (a) a portion of a
building in the Campus known as 1 TEK Building, a 60,708 rentable square foot
building (“1 TEK”), with said portion consisting of 2,976 rentable square feet
as more particularly described in the Lease, (b) 100,024 rentable square feet of
space in a building in the Campus known as 2 TEK Building as more particularly
described in the Lease, (c) 14,298 rentable square feet of space in a building
in the Campus known as 3 TEK Building as more particularly described in the
Lease, and (d) 4,492 rentable square feet of space in a building in the Campus
known as 31 TEK Building as more particularly described in the Lease;


WHEREAS, Tenant now desires to lease from Landlord a portion of 1 TEK consisting
of 1,613 rentable square feet, as shown on the floor plan attached hereto as
Exhibit “A” and made a part hereof (the “1 TEK Expansion Space”); and


WHEREAS, initially capitalized terms not otherwise defined herein shall have the
meanings assigned to such terms in the Lease.


NOW, THEREFORE, Landlord and Tenant, intending to be legally bound hereby, agree
as follows:


1.
Lease of the 1 TEK Expansion Space. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the 1 TEK Expansion Space on the terms and
conditions of the Lease, as modified hereby, accordingly, for the 1 TEK
Expansion Space Term (as defined below). Landlord shall deliver to Tenant
possession of the 1 TEK Expansion Space on April 1, 2013.



2.
Term of the 1 TEK Expansion Space: The term of the Lease with respect to the 1
TEK Expansion Space shall commence on April 1, 2013 and expire on April 30,
2016.



3.
Renewal Term: Tenant shall have one (1) option to renew the term of the Lease
with respect to the 1 TEK Expansion Space only (the "1 TEK Expansion Space
Renewal Option") for an additional period commencing on May 1, 2016 and expiring
on April 30, 2019 (the "1 TEK Expansion Space Renewal Term") by delivering
written notice of the exercise of the 1 TEK Expansion Space Renewal Option to
Landlord on or before October 31, 2015. If Tenant timely exercises the 1 TEK
Expansion Space Renewal Option, the term of the Lease with respect to the 1 TEK
Expansion Space only shall be extended for the 1 TEK Expansion Space Renewal
Term on all of the terms and conditions of the Lease, as modified hereby, except
that the Annual Base Rent for the 1 TEK Expansion Space during the 1 TEK
Expansion Space Renewal Term shall be adjusted as noted herein below. Tenant's
right to renew the term of the Lease for the 1 TEK Expansion Space under this
paragraph shall terminate and be of no further force and effect if (a) the Lease
or Tenant's right to possession of the Original Space or the 1 TEK Expansion
Space is terminated, (b) Tenant assigns any of its interest in the Lease to an
entity which is not an affiliate of Tenant or sublets any portion of the 1 TEK
Expansion Space, or (c) Tenant fails to timely exercise its option under this
paragraph, time being of the essence with respect to Tenant's exercise thereof.



4.
Landlord Improvements to the 1 TEK Expansion Space: Landlord shall provide
Tenant new carpet in all areas of the 1 TEK Expansion Space that are currently
carpeted and shall perform wall prep for all interior walls of the 1 TEK
Expansion Space such that the walls are “paint ready”. Landlord shall have no
obligation to perform any work or provide any allowance therefor with respect to
the Original Space. All other costs associated with the space improvements are
the sole responsibility of Tenant.







--------------------------------------------------------------------------------




5.
Annual Minimum Rent for the 1 TEK Expansion Space: Tenant shall have no
obligation to pay Annual Base Rent for the 1 TEK Expansion Space from April 1,
2013 until and including April 30, 2013. Thereafter, the Annual Base Rent for
the 1 TEK Expansion Space to be paid by Tenant as and when due pursuant to the
Lease shall be calculated in accordance with the following:



TERM
RENTABLE SF
BASE RENT PER SF
ANNUAL BASE RENT
MONTHLY BASE RENT
 
 
5/1/2013
1,613
$11.00
$17,633.00
$1,469.42
5/1/2014
The Annual Minimum Rent shall increase annually by the greater of 100% of the
C.P.I. percentage increase over the previous year or 3.5%.

1 TEK Expansion Space Renewal Term (if timely exercise)
The Annual Minimum Rent shall increase annually by the greater of 100% of the
C.P.I. percentage increase over the previous year or 3.5%.



6.
Operating Expenses for the 1 TEK Expansion Space: From and after May 1, 2013,
Tenant shall be obligated to pay to Landlord as and when due pursuant to the
Lease an annual amount equal to Tenant's Proportionate Share of 1 TEK for the 1
TEK Expansion Space, which is 2.67% percent (determined by dividing the rentable
square feet of the 1 TEK Expansion Space as identified above by the rentable
square feet of 1 TEK as identified above), multiplied by the annual Building
Operating Expense of 1 TEK. Landlord and Tenant agree and acknowledge that
Tenant's Proportionate Share and the rentable square feet of 1 TEK and 1 TEK
Expansion Space shall not be re-determined without the mutual written agreement
of both Landlord and Tenant. Landlord and Tenant further acknowledge that
Tenant's obligation to pay to Landlord Tenant's Proportionate Share of Building
Operating Expense for the 1 TEK Expansion Space as set forth in this paragraph
is in addition to Tenant's obligation to pay to Landlord Tenant's Proportionate
Share of Building Operating Expense of 1 TEK for the Original Space in 1 TEK as
set forth in the Lease.



7.
Brokerage. Landlord and Tenant each warrant to the other that it has not dealt
with any broker or agent in connection with the negotiation or execution of this
Addendum. Tenant and Landlord will indemnify the other against all costs,
expenses, attorneys' fees, and other liability for commissions or other
compensation claimed by any other broker or agent claiming the same by, through,
or under the indemnifying party.



8.
Ratification. Landlord and Tenant hereby ratify and confirm their respective
obligations under the Lease, and each represents and warrants to the other that,
to the best of its knowledge, it has no defenses thereto. Additionally, Landlord
and Tenant further confirm and ratify that, as of the date hereof, (a) the Lease
is and remains in good standing and in full force and effect, and (b) neither
Landlord nor Tenant to its knowledge has any claims, counterclaims, set-offs or
defenses against the other arising out of the Lease or in any way relating
thereto.



9.
Binding Effect; Governing Law. Except as modified hereby, the Lease shall remain
in full effect and this Addendum shall be binding upon Landlord and Tenant and
their respective successors and assigns. If any inconsistency exists or arises
between the terms of the Lease and the terms of this Addendum, the terms of this
Addendum shall prevail. This Addendum constitutes the entire agreement between
the parties concerning the subject matter hereof and expressly replaces any
prior agreements. This Addendum shall be governed by the laws of the
Commonwealth of Pennsylvania. Nothing contained in this Addendum shall affect,
alter or otherwise modify the parties' rights and obligations under the Lease
with respect to the Original Space.



10.
Counterparts. This Addendum may be executed in multiple counterparts, each of
which shall be deemed an original and both of which, taken together, shall
constitute one and the same instrument.



IN WITNESS WHEREOF, each party hereto has caused these presents to be executed
the day and year first above written.


AS TO LANDLORD:


HAMILTON 9999 ASSOCIATES L.P., a Delaware limited partnership


By:    Breinigsville Owners GP LLC, its general partner






--------------------------------------------------------------------------------




By:    Tek Park LLC., its member




By:    /s/ Eli Sternbuch        
Eli Sternbuch, Vice President




AS TO TENANT:


CYOPTICS, INC.




BY:     /s/Ed J. Coringrato, Jr.        
NAME:     Ed J. Coringrato, Jr.        
TITLE:     CEO            






--------------------------------------------------------------------------------




Exhibit “A”


[ex101leaseamendment3.gif]


